Exhibit 10.15
STOCK PURCHASE AGREEMENT
AMONG
DREW SCIENTIFIC, INC.
JAS DIAGNOSTICS, INC
AND
THE STOCKHOLDERS OF JAS DIAGNOSTICS, INC.
May 30, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          Page
 
            I   Representations and Warranties of the Company and Shareholders  
1
 
  1.01   Organization and Qualification   2
 
  1.02   Authorization   2
 
  1.03   Capitalization   2
 
  1.04   Financial Condition   2
 
  1.05   Tax Liabilities   3
 
  1.06   Legal Proceedings and Compliance with Legal Requirements   5
 
  1.07   Properties and Assets   6
 
  1.08   Contracts   7
 
  1.09   ERISA   9
 
  1.10   Patents and Other Intellectual Property   10
 
  1.11   Questionable Payments   11
 
  1.12   Consents and Approvals   12
 
  1.13   Subsidiaries and Investments   12
 
  1.14   Sales   12
 
  1.15   Liabilities   12
 
  1.16   Insurance   12
 
  1.17   Employee Relations   13
 
  1.18   Warranties   13
 
  1.19   Customers, Distributors and Suppliers   13
 
  1.20   Finder’s Fees   13
 
  1.21   Transactions with Certain Persons   13
 
  1.22   INTENTIONALLY OMITTED   14
 
  1.23   Accuracy of Information   14
 
            II   Representations and Warranties of the Stockholders   14
 
  2.01   Authorization   14
 
  2.02   Ownership of Company Common Stock and Related Matters   14
 
  2.03   S Corporation Status   15
 
  2.04   Consents and Approvals   15
 
            III   Representations and Warranties of the Purchaser   15
 
  3.01   Organization and Qualification   15
 
  3.02   Authority   15
 
  3.03   Consents and Approvals   16
 
  3.04   SEC Documents   16
 
  3.05   INTENTIAONALLY OMMITTED   16
 
  3.06   Representations of the Company and the Stockholders   16
 
  3.07   Finder’s Fees   16
 
            IV   Purchase and Sale of the Company Common Stock   17
 
  4.01   Terms of the Purchase and Sale   17

i



--------------------------------------------------------------------------------



 



                          Page
 
           
 
  4.02   The Closing   17
 
  4.03   Purchase Price Adjustment   18
 
  4.04   INTENTIAONALLY OMMITTED   19
 
            V   Conditions to Obligations of the Purchaser   19
 
  5.01   Accuracy of Representations and Compliance with Conditions   19
 
  5.02   Opinions of Counsel   20
 
  5.03   Other Closing Documents   20
 
  5.04   Legal Action   20
 
  5.05   No Governmental Action   20
 
  5.06   No Claims Regarding Stock Ownership or Sale Proceeds   20
 
  5.07   Financing   20
 
  5.08   Tangible Net Worth   20
 
  5.09   Required Consents   20
 
  5.10   Resignations   20
 
  5.11   INTENTIONALLY OMITTED   21
 
  5.12   Employment Agreement. The Purchaser shall have received    
 
      at or prior to the closing from David Johnston and Vivian    
 
      Alvarez an Employment Agreement   21
 
            VI   Conditions to the Obligations of the Company and the
Stockholders   21
 
  6.01   Accuracy of Representations and Compliance with Conditions   21
 
  6.02   No Injunction; Legal Action   21
 
  6.03   Employment Agreement. The Purchaser shall have entered    
 
      into and Employment Agreement with David Johnston and    
 
      Vivian Alvarez   21
 
  6.04   INTENTIONALLY OMITTTED   21
 
  6.05   Secretary’s Certificate   21
 
  6.06   INTENTIONALLY OMITTED   22
 
            VII   Covenants and Agreements of the Company and the Stockholders  
22
 
  7.01   Access   22
 
  7.02   Conduct of Business   23
 
  7.03   Advice of Changes   23
 
  7.04   Confidentiality   23
 
  7.05   Public Statements   24
 
  7.06   Other Proposals   24
 
  7.07   Consents Without Any Condition   24
 
  7.08   Release by the Stockholders   25
 
  7.09   Noncompetition   25
 
  7.10   Voting by the Stockholders   26
 
  7.11   INTENTIONALLY OMITTED   26
 
  7.12   Company Tax Returns   26
 
  7.13   INTENTIONALLY OMITTED   26
 
  7.14   Inventory Value Adjustment   27
 
  7.15   Reasonable Efforts   27
 
            VIII   Covenants and Agreements of the Purchaser   28

ii



--------------------------------------------------------------------------------



 



                          Page
 
           
 
  8.01   Financing   28
 
  8.02   Employee Matters   28
 
  8.03   Reasonable Efforts   28
 
  8.04   INTENTIONALLY OMITTED   28
 
            IX   Termination   29
 
  9.01   Termination Events   29
 
  9.02   Effect of Termination   30
 
            X   Indemnification; Remedies   30
 
  10.01   Survival; Right to Indemnification Not Affected by Knowledge   30
 
  10.02   Indemnification and Payment of Damages by the Stockholders for the    
 
      Obligations of the Company and Shareholders   30
 
  10.03   Indemnification and Payment of Damages by the Stockholders   31
 
  10.04   Indemnification and Payment of Damages by the Purchaser   31
 
  10.05   Limitations on Amount, Time and Remedies   31
 
  10.06   Limitations on Amount -- Purchaser   31
 
  10.07   Procedure for Indemnification -- Third Party Claims   32
 
  10.08   Procedure for Indemnification -- Other Claims   33
 
            XI   Miscellaneous   33
 
  11.01   Further Actions   33
 
  11.02   Availability of Equitable Remedies   33
 
  11.03   Appointment of Agent   33
 
  11.04   Modification   33
 
  11.05   Notices   33
 
  11.06   Expenses   35
 
  11.07   Waiver   35
 
  11.08   Binding Effect   36
 
  11.09   No Third Party Beneficiaries   36
 
  11.10   Separability   36
 
  11.11   Headings   36
 
  11.12   Counterparts; Governing Law   36
 
            XII   Definitions   36

iii



--------------------------------------------------------------------------------



 



List of Exhibits:
Schedule 1 JAS Diagnostics, Inc. Stockholders
Schedule 2 Purchase Price
Schedule 3 JAS Customers and Products
Schedule 4 Company Announcement
Schedule 5 Opinion of Counsel
Schedule 6 Closing Documents

iv



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     Agreement dated as of May  , 2008 among Drew Scientific, Inc., a Texas
Corporation (the “Purchaser”) and Subsidiary of Escalon Medical Corp., a
Pennsylvania corporation; JAS Diagnostics, Inc., a Florida corporation (the
“Company”); and the stockholders of the Company listed on Schedule I hereto
(such persons, including Shareholders, being hereinafter sometimes referred to
individually as a “Stockholder” and collectively as the “Stockholders”).
Recitals:
     The Stockholders desire to sell to the Purchaser, and the Purchaser desires
to purchase from the Stockholders, all of the issued and outstanding capital
stock of the Company for the consideration and on the terms and conditions set
forth in this Agreement and the concurrently executed Transaction Documents
expressly listed hereunder:
The Company Disclosure Schedule.
The Purchaser and Company acknowledge that Maria Sanchez and Francisco Perez did
not participate in the negotiation or execution of prior proposed agreements
between Purchaser and the Company related to this transaction and therefore, any
and all such prior proposed agreements or contracts between Purchase and the
Company related to this proposed stock sale transaction shall be considered void
and unenforceable. Except for the Company Disclosure Schedule and this Stock
Purchase Agreement, Purchaser, the Company and each Stockholder hereby
acknowledges and agrees that there are no valid or enforceable documents
contracts, warranties or agreements of any sort whatsoever between Purchaser and
the Company which serve to bind Purchaser or the Company to this proposed stock
purchase transaction or otherwise relates thereto, all prior alleged agreements,
contracts and writings between the Purchaser and the Company on the subject
matter hereof being null and void. This Agreement and the Company Disclosure
Schedule sets forth the entire understanding of the parties with respect to the
subject matter hereof, shall supersede all existing agreements between Purchaser
and the Company concerning such subject matter and may be modified only by a
written instrument duly executed by each party hereto.
     Certain capitalized terms used herein are defined in Article XII of this
Agreement.
     NOW, THEREFORE, in consideration of the premises, covenants and agreements
set forth herein, and intending to be legally bound hereby, the parties agree as
follows:
I. Representations and Warranties of the Company and Shareholders
     Except to the extent set forth on the Company Disclosure Schedule entered
concurrently herewith, the Company and Shareholders to the best of their
knowledge jointly and severally represent and warrant to the Purchaser as
follows:

I-1



--------------------------------------------------------------------------------



 



     1.01 Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida, and has all requisite corporate power and authority to own or lease and
operate its properties and carry on its business as it is now being conducted,
and to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby. The Company is qualified to do business as a
foreign corporation and is in good standing in the jurisdictions listed in
Section 1.01 of the Company Disclosure Schedule, which are the only
jurisdictions where the Company is required to be so qualified, except where the
failure to so qualify would not have a Material Adverse Effect. The Company has
no subsidiaries.
     1.02 Authorization. The Company has the requisite power and authority to
execute and deliver the Transaction Documents to which the Company is or will be
a party and to perform the Transactions to be performed by the Company. Such
execution, delivery and performance by the Company has been duly authorized by
all necessary corporate action. The Transaction Documents executed by the
Company on or before the date hereof constitute, and the Transaction Documents
to be executed unanimously by all Company Stockholders, the Company and
Purchaser related to this stock purchase transaction, after the date hereof
shall constitute, the sole and exclusive valid and binding obligations of the
Company and Stockholders related to this transaction (except for any employment
or consulting agreements also entered into by Purchaser with any individual
Stockholders commencing after the successful completion of this stock purchase
transaction), enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general equitable principles and
by bankruptcy, moratorium, insolvency, fraudulent conveyance or similar laws.
Any and all documents or purported agreements which may have been previously
entered into related to this stock purchase transaction but which have not been
unanimously signed by all Stockholders are hereby acknowledged to be void and
unenforceable.
     1.03 Capitalization. The authorized capital stock of the Company consists
of 2,500 shares of common stock, par value $1.00 per share (the “Company Common
Stock”). The shares of Company Common Stock shown on Schedule I hereto
constitute all of the issued and outstanding shares of capital stock of the
Company. All shares of Company stock are subject to the sale restrictions
contained under the January 25, 2001 Shareholder Agreement entered into between
the Stockholders and the Company, as a result whereof the unanimous approval of
all Stockholders is hereby required to enter into, as well as to permit any and
all amendments of this Stock Purchase Agreement with Purchaser. Each outstanding
share of Company Common Stock is validly authorized, and was validly issued to
the Stockholders listed in Schedule I hereto and fully paid and nonassessable,
has not been issued and is not owned or held in violation of any preemptive
right of stockholders, and is owned of record by the Stockholders as shown on
Schedule I hereto. There is no commitment, plan or arrangement to issue, and no
outstanding option, warrant or other right calling for the issuance of, any
share of capital stock of the Company or any security or other instrument
convertible into, exercisable for or exchangeable for capital stock of the
Company. There are no outstanding instruments convertible into or exchangeable
for capital stock of the Company.
     1.04 Financial Condition.

I-2



--------------------------------------------------------------------------------



 



     (a) The Company has delivered to the Purchaser true and correct copies of
the unaudited balance sheet of the Company as of May 28, 2008 (the “Last Balance
Sheet”). The Last Balance Sheet, including any notes thereto, presents fairly
the financial condition, assets, liabilities and stockholders’ equity of the
Company as of its date; each such statement of income and consolidated statement
of retained earnings presents fairly the results of operations of the Company
for the period indicated; and each such statement of cash flows presents fairly
the information purported to be shown therein, except, with respect to any
unaudited statement, the absence of footnotes, necessary interim accounting
practices and procedures and year-end audit adjustments. The financial
statements referred to in this Section 1.04 have been prepared in accordance
with GAAP consistently applied throughout the periods involved and were prepared
in accordance with the books and records of the Company, except, with respect to
any unaudited statement, the absence of footnotes, necessary interim accounting
practice and procedures and year-end audit adjustments.
     (b) Except as set forth on Section 1.04 of the Company Disclosure Schedule,
since the date of the Last Balance Sheet (the “Last Balance Sheet Date”):
          (i) There has at no time been a change in the financial condition,
results of operations, business, properties, assets or liabilities of the
Company that has had a Material Adverse Effect.
          (ii) The Company has not authorized, declared, paid or effected any
dividend or liquidating or other distribution in respect of its capital stock or
any direct or indirect redemption, purchase or other acquisition of any stock of
the Company.
          (iii) The operations and business of the Company have been conducted
only in the ordinary course, consistent with past practices of the Company.
          (iv) There has been no accepted purchase order or quotation,
arrangement or understanding for future sale of the products or services of the
Company that was outside the ordinary course of business or not consistent with
the past practices of the Company.
          (v) The Company has not suffered an extraordinary loss (whether or not
covered by insurance) or waived any right of substantial value.
     (c) Except as set forth in Section 1.04(c) of the Company Disclosure
Schedule, there is no fact known to the Company or Shareholders that materially
adversely affects or in the future (as far as the Company or Shareholders can
reasonably foresee) is reasonably likely to materially adversely affect the
financial condition, results of operations, business, properties, assets,
liabilities or future prospects of the Company; provided, however, that the
Company and Shareholders express no opinion as to changes or effects relating to
United States or foreign economic conditions or financial markets in general or
to the Company’s industry in general.
     1.05 Tax Liabilities. Except as otherwise set forth in Section 1.05 of the
Company Disclosure Schedule:

I-3



--------------------------------------------------------------------------------



 



     (a) The Company has duly and timely filed all Returns that it was required
to file on or prior to the date hereof. All such Returns were true, complete and
correct. All Taxes owed or required to be remitted by the Company (whether or
not shown on any Return) have been paid or remitted, or are being contested and
adequately reserved in accordance with GAAP on the financial statements of the
Company. The Company is not currently the beneficiary of any extension of time
within which to file any Return. The most recent financial statements delivered
to the Purchaser by the Company hereunder reflect an adequate reserve in
accordance with GAAP for all Taxes of the Company for all taxable periods and
portions thereof through the date of such financial statements. The Company has
maintained and will continue to maintain reserves in accordance with GAAP for
all Taxes for the period from the date of the most recent financial statements
through the Closing Date.
     (b) The Company has satisfied all federal, state, local and foreign
withholding tax requirements, including but not limited to income, social
security and employment tax.
     (c) None of the assets of the Company (i) is property that is required to
be treated as owned by another person pursuant to the “safe harbor lease”
provisions of former Section 168(f)(8) of the Code, (ii) is “tax-exempt use
property” within the meaning of Section 168(h) of the Code or (iii) directly or
indirectly secures any debt the interest of which is tax-exempt under Section
103(a) of the Code.
     (d) There are no liens for Taxes on any of the assets of the Company.
     (e) The Company is not a party to any tax allocation, tax sharing or tax
benefit transfer agreement. The Company (i) has not been a member of an
affiliated, combined or unitary group filing a consolidated, combined or unitary
Return (other than a group the common parent of which was the Company) and
(ii) has no liability for the Taxes of any Person under regulation § 1.1502-6
(or any similar provision of state, local, or foreign law), as a transferee or
successor, by contract, or otherwise.
     (f) Except as set forth in Section 1.05(f) of the Company Disclosure
Schedule, no claim has ever been made by a Governmental Body in a jurisdiction
where the Company does not file Returns that the Company is or may be subject to
taxation by that jurisdiction.
     (g) There is no dispute or claim now pending concerning any Tax Liability
of the Company either (i) claimed or raised by any Governmental Body in writing
or (ii) as to which the Company or Shareholders has knowledge based upon
personal contact with any agent of such Governmental Body. No Governmental Body
is now asserting or, to the knowledge of the Company or Shareholders,
threatening to assert, any deficiency or assessment for additional Taxes of the
Company or has notified the Company or Shareholders of its intent to examine or
audit the Company. The Company has not (i) waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency or (ii) received any notice of deficiency of assessment
from any Governmental Body with respect to Liability for Taxes that has not been
fully paid or finally settled.

I-4



--------------------------------------------------------------------------------



 



     (h) The Company has delivered to the Purchaser correct and complete copies
of all federal income tax Returns, examination reports and statements of
deficiencies assessed against or agreed to by the Company since 2001.
     (i) The Company has not filed a consent under Code Section 341(f)
concerning collapsible corporations.
     (j) For all tax periods from and after 2001 up to and including the Closing
(collectively the “S Corporation Tax Period”), the Company has elected, in
compliance with all applicable legal requirements, to be taxed under Subchapter
S of the Code and corresponding provisions under Florida State laws, and such
elections are in effect for the Company. No action has been taken by the Company
or, to the knowledge of the Company or Shareholders, any Stockholder that may
result in the revocation of any such elections and, with respect to the S
Corporation Tax Period, the Company has no Liability, absolute or contingent,
for the payment of any income Taxes under the Code or under the laws of such
states or localities which afford tax treatment similar to that under Subchapter
S of the Code, except as set forth in Section 1.05(j) of the Company Disclosure
Schedule.
     1.06 Legal Proceedings and Compliance with Legal Requirements.
     (a) Except as disclosed in Section 1.06 of the Company Disclosure Schedule,
there (i) is no Litigation that is pending against the Company and (ii) to the
knowledge of the Company and Shareholders, there is no Litigation threatened
against the Company that, in either case, relates to or could have a Material
Adverse Effect on the operations of the Company. To the knowledge of the Company
and Shareholders, there has been no Default under any Legal Requirements
applicable to the Company, including Legal Requirements relating to pollution or
protection of the environment or Legal Requirements promulgated by the FDA.
There has been no Default with respect to any Court Order applicable to the
Company, except for any Defaults that would not have a Material Adverse Effect.
     (b) Except as disclosed in Section 1.06 of the Company Disclosure Schedule,
to the knowledge of the Company and Shareholders, the Company has complied in
all material respects with all Legal Requirements and Court Orders applicable to
the business of the Company and the sale of the Company’s products. The Company
has obtained and, to the knowledge of the Company and Shareholders, is in
compliance in all material respects with all federal, state, local and foreign
governmental permits, licenses, registrations, certificates of occupancy,
approvals and other authorizations (the “Governmental Permits”). All of the
Governmental Permits are listed in Section 1.06 of the Company Disclosure
Schedule along with their respective expiration dates, and, to the Knowledge of
the Company and Shareholders, such Governmental Permits constitute all
Governmental Permits required for the operation of the Company’s business as
currently operated. All of the Governmental Permits are currently valid and in
full force, and to the knowledge of the Company and Shareholders, no violations
of a material nature are or have been recorded in respect of any of the
Governmental Permits and no revocation, cancellation or withdrawal thereof has
been threatened. The Company has filed such timely and complete renewal
applications as may be required with respect to its Governmental Permits, except
as set forth in Section 1.06(b) of the Company Disclosure Schedule.

I-5



--------------------------------------------------------------------------------



 



     (c) Notwithstanding anything to the contrary that may be interpreted by
this Section 1.06(c), Purchaser hereby agrees and acknowledges that Maria
Sanchez and Francisco Perez did not have as part of their duties on behalf of
Company any of the responsibilities related to the subject matter of this
Section 1.06(c) and thus they do not make any warranties or representations to
Purchaser related to this Section 1.06(c), other than from an extremely limited
actual knowledge perspective based upon information actually shared with them by
other Stockholders which may or may not adequately reflect the status of the
subject matter hereof. Section 1.06(c) of the Company Disclosure Schedule sets
forth a list of all of the products of the Company. Except as set forth in
Section 1.06(c) of the Company Disclosure Schedule, to the best of the actual
knowledge of the Maria Sanchez and Francisco Perez or the knowledge of the
Company David Johnson and Vivian Alvarez: (1) the Company has not received any
written complaints or, any other complaints, from any customer or distributor
concerning any of the Company’s products, which has not been resolved or
withdrawn, or where the failure to resolve the same would have a Material
Adverse Effect; (2) there are no defects in design, construction or manufacture
of its products that could adversely affect performance or create an usual risk
of injury to persons or property; (3) all products of the Company are and have
been in all material respects in compliance with all applicable Legal
Requirements of the FDA applicable to such products; (4) There is no reasonable
basis known to the Company for the FDA, the ISO or any other Governmental Body
to deny or rescind any approval or clearance to market any of the Company’s
commercially distributed products for the purpose or indication for which they
are being manufactured, assembled, marketed or sold; (5). None of the Company’s
products is or has been the subject of any replacement, field fix, retrofit,
modification or recall campaign and, no facts or conditions exist that could
reasonably be expected to result in such a recall campaign; (6) The Company’s
products have been designed and manufactured so as to meet and comply in all
material respects with all applicable governmental and regulatory standards and
specifications currently in effect in North America, South America and Europe,
and have received all governmental and regulatory approvals necessary to allow
their sale and use in all jurisdictions where they are currently being sold in
North America and Europe; (7) Neither the Company nor Shareholders has any
reason to believe that the Company’s products fail to meet any standards or
specifications or do not have any necessary governmental or regulatory approval
necessary for the sale or use of such products in any jurisdiction other than in
North America, South America or Europe (8) There are no outstanding notices of
Defaults or warning letters received by the Company from the FDA or the ISO nor
are there outstanding good manufacturing practice warning notices received by
the Company from the FDA or the ISO; (9) The Company has previously provided to
the Purchaser access to the Company’s complete file with respect to all FDA and
other Governmental Body approvals and certifications of the Company’s products
and the facility in which they are being manufactured.
     1.07 Properties and Assets.
     (a) Except as disclosed in Section 1.07 of the Company Disclosure Schedule,
the Company has good and marketable title to all properties and assets used in
its business or owned by it, free and clear of all Encumbrances.
     (b) All accounts and notes receivable reflected on the Last Balance Sheet,
or arising since the Last Balance Sheet Date, have been collected, or are and
will be good and collectible,

I-6



--------------------------------------------------------------------------------



 



in each case at the aggregate recorded amounts thereof less any reserves
therefor reflected in the Last Balance Sheet in accordance with GAAP without
right of recourse, defense, deduction, return of goods, counterclaim, offset or
set off on the part of the obligor, and, if not collected, to the knowledge of
the Company and Shareholders, can reasonably be anticipated to be paid within
120 days of the date incurred.
     (c) Section 1.07(c) of the Company Disclosure Schedule sets forth a true
and complete list of all real property owned or leased by the Company, a list of
all personal property leased by the Company and a list of the properties and
assets owned by the Company (but not including inventory or Intellectual
Property) as set forth on the Depreciation Projections dated as of February 2008
attached to Section 1.07(c) of the Company Disclosure Schedule, which contains a
statement of cost, book value and (except for land) reserve for depreciation of
each item for tax purposes, and net book value of each item for financial
reporting purposes. Except as set forth in Section 1.07(c) of the Company
Disclosure Schedule, all such real and other properties and assets (including
Intellectual Property) owned by the Company are reflected on the Last Balance
Sheet (except for acquisitions and dispositions in the ordinary course of
business subsequent to the Last Balance Sheet Date and prior to the Closing or
that are either disclosed in Section 1.07 of the Company Disclosure Schedule or
are approved in writing by the Purchaser).
     (d) Except as set forth in Section 1.07(d) of the Company Disclosure
Schedule, to the knowledge of the Company or Shareholders: no real property or
Facility owned, leased or licensed by the Company lies in an area which is or
will be subject to zoning, use or building code restrictions that would
prohibit, and no state of facts relating to the actions or inaction of another
Person or its ownership, leasing, licensing or use of any real or personal
property exists or will exist, that would prevent the continued effective
ownership, leasing, licensing or use of such real property in the business in
which the Company is now engaged.
     (e) The real and other properties and assets (including Intellectual
Property) owned by the Company or leased or licensed by the Company from a third
party constitute all such properties and assets that are necessary to the
business of the Company as presently conducted or as it currently contemplates
conducting.
     (f) Except as set forth in Section 1.07(f) of the Company Disclosure
Schedule, the Company has not caused nor permitted its business, Facilities,
properties or assets to be used to generate, manufacture, refine, transport,
treat, store, handle, dispose of, transfer, produce or process any Hazardous
Substance (as hereinafter defined) except in compliance with all applicable
laws, rules, regulations, orders, judgments and decrees, except where the
failure to so comply could not individually or in the aggregate have a Material
Adverse Effect, and has not caused nor permitted the Release (as hereinafter
defined) of any Hazardous Substance on or off the site of any property or
Facilities of the Company that individually or in the aggregate could have a
Material Adverse Effect. The term “Hazardous Substance” shall mean any hazardous
waste, as defined by 42 U.S.C. 6903(5), any hazardous substance, as defined by
42 U.S.C. 9601(14), any pollutant or contaminant, as defined by 42 U.S.C.
9601(33), and all toxic substances, hazardous materials, or other chemical
substances regulated by any other law, rule, or regulation. The term “Release”
shall have the meaning set forth in 42 U.S.C. 9601(22).

I-7



--------------------------------------------------------------------------------



 



     1.08 Contracts.
     (a) Section 1.08(a) of the Company Disclosure Schedule lists each Contract
of the following types to which the Company currently is a party, or by which it
is bound, that relates to or could affect the operations of the Company, except
for (i) any Contract that is not material to the Company or its business and
that may be terminated by the Company on not more than 30 days’ notice without
any Liability to the Company and (ii) any Contract under which the executory
obligation of the Company involves an amount less than $25,000 (such excepted
Contracts are referred to collectively as “Minor Contracts”):
          (i) Contracts with any present or former stockholder, director,
officer, employee, partner or consultant of the Company or Affiliate thereof;
          (ii) Contracts for the future purchase of, or payment for, supplies or
products, or for the lease of any asset from or the performance of services by a
third party, in excess of $25,000 in any individual case, or any Contracts for
the sale of inventory or products that involve an amount in excess of $25,000
with respect to any one supplier or other party;
          (iii) Contracts to sell or supply products or to perform services that
involve an amount in excess of $25,000 in any individual case;
          (iv) Contracts to lease to or to operate for any other party any asset
that involve an amount in excess of $25,000 in any individual case;
          (v) Any notes, debentures, bonds, conditional sale agreements,
equipment trust agreements, letter of credit agreements, guaranty and other
reimbursement agreements, loan agreements or other Contracts for the borrowing
or lending of money (including loans to or from officers, directors, partners,
stockholders or Affiliates of the Company or any members of their immediate
families), agreements or arrangements for a line of credit or for a guarantee
of, or other undertaking in connection with, the indebtedness of any other
Person;
          (vi) Any Contracts under which any Encumbrances exist with respect to
any assets of the Company; and
          (vii) Any other Contracts (other than Minor Contracts and those
described in any of subsections (i) through (vi) above) not made in the ordinary
course of business.
     (b) Copies of all Contracts identified in Section 1.08(a) of the Company
Disclosure Schedule have been made available for inspection by the Purchaser. No
outstanding purchase commitment by the Company is in excess of its ordinary
business requirements or at a price in excess of market price at the date
thereof. Except as set forth in Section 1.08(b) of the Company Disclosure
Schedule, none of such Contracts will expire or be terminated or be subject to
any modification of terms or conditions by reason of the consummation of the
Transactions contemplated by this Agreement, except where any such termination
or modification will not have a Material Adverse Effect. With respect to the
Contracts described in clause (iii)

I-8



--------------------------------------------------------------------------------



 



hereinabove, none of the agents who is party to any such agreement has
terminated, threatened to terminate or given any notice of an intention to
terminate its agreement with the Company or to substantially reduce the volume
of business placed with or through the Company, and neither the Company nor
Shareholders knows of any condition or state of facts or circumstances that
would cause any such termination or reduction in the foreseeable future. The
Company is not in Default in any material respect under the terms of any
Contract nor is it in Default in the payment of any insurance premiums due to
insurance carriers nor any principal of or interest on any indebtedness for
borrowed money nor, to the knowledge of the Company or Shareholders, has any
event occurred that, with the passage of time or giving of notice or both, would
constitute such a Default by the Company and, to the knowledge of the Company
and Shareholders, no other party to any such contract is in Default in any
material respect thereunder nor has any such event occurred with respect to such
party, except that no representation is made with respect to any Contract that
is not material to the Company or its business and that may be terminated by the
Company on not more than 30 days’ notice without any Liability to the Company.
     1.09 ERISA.
     (a) Section 1.09(a) of the Company Disclosure Schedule contains a complete
list of all Benefit Plans currently sponsored or maintained by the Company or
under which the Company may be obligated. The Company has made available to the
Purchaser (i) accurate and complete copies of all Benefit Plan documents and all
other material documents relating thereto of the Company, including all summary
plan descriptions and summary annual reports, if any, (ii) accurate and complete
summaries of all unwritten Benefit Plans, (iii) accurate and complete copies of
the most recent financial statements and actuarial reports, if any, with respect
to all Benefit Plans for which financial statements or actuarial reports are
required or have been prepared and (iv) accurate and complete copies of all
annual reports, if any, for all Benefit Plans (for which annual reports are
required) prepared within the last three years.
     (b) All Benefit Plans conform (and at all times have conformed) in all
material respects to, and are being administered and operated (and to the
knowledge of the Company and Shareholders have at all times been administered
and operated) in material compliance with, the applicable requirements of ERISA,
the Code and all other applicable Legal Requirements, except where the failure
to comply would not have a Material Adverse Effect. All returns, reports and
disclosure statements required to be made under ERISA and the Code with respect
to all Benefit Plans have been timely filed or delivered. There have not been
any “prohibited transactions,” as such term is defined in Section 4975 of the
Code or Section 406 of ERISA involving any of the Benefit Plans that could
subject the Company to any material penalty or tax imposed under the Code or
ERISA.
     (c) None of the Benefit Plans is an employee pension benefit plan (as
defined in Section 3(2) of ERISA). The Company has no current or contingent
obligation to contribute to any multiemployer plan (as defined in Section 3(37)
of ERISA).
     (d) There are no pending or, to the knowledge of the Company or
Shareholders, threatened claims by or on behalf of any Benefit Plans, or by or
on behalf of any individual participants or beneficiaries of any Benefit Plans,
alleging any breach of fiduciary duty on the

I-9



--------------------------------------------------------------------------------



 



part of the Company or any of its stockholders, officers, directors or employees
under ERISA or any other applicable regulations, or claiming benefit payments
other than those made in the ordinary operation of such plans, nor is there, to
the knowledge of the Company or Shareholders, any reasonable basis for such
claim.
     (e) Except to the extent set forth in Section 1.09(e) of the Company
Disclosure Schedule, the Company has made all required contributions under the
Benefit Plans on a timely basis.
     (f) With respect to any Benefit Plan that is an employee welfare benefit
plan (within the meaning of Section 3(l) of ERISA) (a “Welfare Plan”): (i) each
Welfare Plan for which contributions are claimed as deductions under any
provision of the Code is in material compliance with all applicable requirements
pertaining to such deduction, except where the failure to comply would not have
a Material Adverse Effect, (ii) with respect to any welfare benefit fund (within
the meaning of Section 419 of the Code) related to a Welfare Plan, there is no
disqualified benefit (within the meaning of Section 4976(b) of the Code) that
would result in the imposition of a tax under Section 4976(a) of the Code and
(iii) any Benefit Plan that is a group health plan (within the meaning of
Section 4980B(g)(2) of the Code) is in material compliance with all of the
material requirements of Section 4980B of the Code, Part 6 of Title I of ERISA
and the applicable provisions of the Social Security Act, except where the
failure to comply would not have a Material Adverse Effect.
     (g) Except as set forth in Section 1.09(g) of the Company Disclosure
Schedule, the Company has no Benefit Plans or agreements that, by their terms,
would create liability for severance pay to any employee of the Company as a
result of any of the Transactions.
     (h) Except as disclosed in Section 1.09(h) of the Company Disclosure
Schedule, no Benefit Plan has any liability of any material nature, accrued or
contingent, including without limitation liabilities for Taxes, other than for
routine payments to be made in due course to participants and beneficiaries.
     (i) The Company has provided the Purchaser with a true and correct summary
of the names, relationship with the Company, present rates of compensation
(whether in the form of salary, bonuses, commissions, or other supplemental
compensation now or hereafter payable), and aggregate compensation for the
fiscal year ended 2007 and currently in effect for each director, officer, or
other employee of the Company. Except as set forth in Section 1.09(i) of the
Company Disclosure Schedule, since December 2007, the Company has not changed
the rate of compensation of any of its directors, officers or employees nor has
any Benefit Plan or program been instituted or amended to increase benefits
thereunder.
     1.10 Patents and Other Intellectual Property.
     (a) Except as set forth in Section 1.10(a) of the Company Disclosure
Schedule, the Company has exclusive title to, owns, possesses, has the sole
right to use or, where necessary, has made timely and proper application for,
all copyrights, trademarks, trade names, service marks, franchises, certificates
of public convenience and necessity, patents, patent rights, licenses, trade
secrets, information, proprietary rights and processes, intellectual property
rights

I-10



--------------------------------------------------------------------------------



 



listed on Section 1.10(a) of the Company Disclosure Schedule (the “Intellectual
Property”). To the knowledge of the Company and Shareholders, all of the
Intellectual Property is owned or otherwise lawfully used by the Company, and
the Company is not infringing upon, conflicting with or unlawfully or wrongfully
using any patent, trademark, trade name, service mark, copyright, trade secret
or other intellectual property right owned or claimed by another Person. Except
as set forth in Section 1.10(a) of the Company Disclosure Schedule, the Company
has not received any notice of any claim of infringement or any other Claim or
proceeding, with respect to any such patent, trademark, trade name, service
mark, copyright or trade secret which has not been favorably resolved. No
current employee of the Company and, to the knowledge of the Company and
Shareholders, no other Person, including any former employee, owns or has any
proprietary, financial or other interest, direct or indirect, in whole or in
part, in any of the Intellectual Property, or in any application therefor.
     (b) The Company has taken appropriate measures to reasonably protect and
preserve the security, confidentiality and value of its Confidential
Information, which measures are described in Section 1.10(b) of the Company
Disclosure Schedule. “Confidential Information” means those items of the
Intellectual Property that are confidential and any other proprietary or
confidential information owned or obtained on a confidential basis by the
Company. Except as disclosed in Section 1.10(b) of the Company Disclosure
Schedule, each of those employees and consultants of the Company who are
involved in the design, review, evaluation or development of products or
Intellectual Property and are listed in Section 1.10(b) of the Company
Disclosure Schedule has executed a nondisclosure and assignment of inventions
agreement in the form provided to the Purchaser. To the knowledge of the Company
and Shareholders, all Confidential Information that constitutes Intellectual
Property is currently valid and protectible and is not part of the public domain
or knowledge, nor to the knowledge of the Company or Shareholders, has it been
used, divulged or appropriated for the benefit of any Person other than the
Company or otherwise to the detriment of the Company, except as set forth in
Section 1.10(b) of the Company Disclosure Schedule.
     (c) The Company has all right, title and interest in and to all of the
Intellectual Property, and the Company has not created or permitted any
Encumbrance of any nature whatsoever. Except as set forth in Section 1.10(c) of
the Company Disclosure Schedule, the Company has not granted any licenses to its
proprietary property and is not aware of any third parties who are claiming any
right, title or interest in or to such Intellectual Property or who are
infringing or violating any of such Intellectual Property. Except as set forth
in Section 1.10(c) of the Company Disclosure Schedule, the Company is not bound
by or a party to any option, license or agreement of any kind with respect to
patents, patent applications, inventions, trademarks, service marks, trade
names, licenses, franchises, copyrights, trade secrets, information and other
proprietary rights and processes or with respect to any such property and rights
of any other person or entity relating to the operation of the Company.
     (d) Except as set forth in Section 1.10(d) of the Company Disclosure
Schedule, no royalties, consulting or advisory fees or other payments are
payable by the Company to any other person by reason of the ownership or use of
the Intellectual Property.
     1.11 Questionable Payments. To the knowledge of the Company and
Shareholders, neither the Company, any director, officer, agent, employee nor
any other person associated with

I-11



--------------------------------------------------------------------------------



 



or acting on behalf of the Company has: (i) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds; (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; (iv) established or maintained any
unlawful or unrecorded fund of corporate monies or other assets; (v) made any
false or fictitious entry on the books or records of the Company; (vi) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment; or
(vii) made any bribe, kickback or other payment of an unlawful nature to any
person or entity, private or public whether in money, property, or services, to
obtain favorable treatment in securing business or to obtain special
concessions, or to pay for favorable treatment for business secured or for
special concessions already obtained.
     1.12 Consents and Approvals. The unanimous written approval of all the
Company’s Stockholders is required for entry of this Agreement, any and all
modifications to this Agreement, and any and all Transaction Documents to which
the Company is or will be a party. Except for the consents specified herein (the
“Required Consents”), and except as set forth in Section 1.12 of the Company
Disclosure Schedule, neither the execution and delivery by the Company of the
Transaction Documents to which the Company is or will be a party, nor the
performance of the Transactions to be performed by the Company, will require any
additional notice, filing, consent, waiver or approval or constitute a Default
under (a) any Legal Requirement or Court Order to which the Company is subject,
(b) the Charter Documents or by-laws of the Company or (c) any Contract,
Governmental Permit or other document to which the Company is a party, except
any Contract that is not material to the Company or its business and that may be
terminated by the Company on not more than 30 days’ notice without any liability
to the Company.
     1.13 Subsidiaries and Investments. The Company does not own, directly or
indirectly, any interest or investment (whether equity or debt) in any limited
liability company, corporation, partnership, business, trust, joint venture or
other legal entity.
     1.14 Sales. The Company has provided the Purchaser with a schedule showing
the revenues generated by all products sold by the Company during each year
commencing 2005.
     1.15 Liabilities. Except as specified in Section 1.15 of the Company
Disclosure Schedule, none of the assets of the Company is subject to any
Liabilities, except: (a) Liabilities under any Contracts specifically disclosed
on the Company Disclosure Schedule, (b) Liabilities under Minor Contracts and
(c) Liabilities reflected in the Last Balance Sheet or incurred in the ordinary
course of business after the Last Balance Sheet Date and reflected in the books
and records of the Company.
     1.16 Insurance. The Company has provided the Purchaser with a summary of
all policies or binders of insurance held by or on behalf of the Company
specifying with respect to each policy the insurer, the amount of the coverage,
the type of insurance, the risks insured, the expiration date, the policy number
and any pending claims thereunder. To the knowledge of the Company and
Shareholders, there is no Default with respect to any such policy or binder, nor
has there been any failure to give any notice or present any claim under any
such policy or binder in a timely fashion or in the manner or detail required by
the policy or binder, except for any of the

I-12



--------------------------------------------------------------------------------



 



foregoing that would not, individually or in the aggregate, have a Material
Adverse Effect on the Company. There is no notice of nonrenewal or cancellation
with respect to, or disallowance of any claim under, any such policy or binder
that has been received by the Company, except for any of the foregoing that
would not, individually or in the aggregate, have a Material Adverse Effect on
the Company.
     1.17 Employee Relations. Except as disclosed in Section 1.17 of the Company
Disclosure Schedule, the Company is not (a) a party to, involved in or, to the
knowledge of the Company and Shareholders, threatened by, any labor dispute or
unfair labor practice charge relating to the Company or (b) currently
negotiating any collective bargaining agreement with any employees of the
Company, and the Company has not experienced any work stoppage by any of its
employees during the three years immediately preceding the execution of this
Agreement.
     1.18 Warranties. All goods sold or distributed by the Company were of
merchantable quality, and, except as set forth in Section 1.18 of the Company
Disclosure Schedule, neither the Company nor Shareholders has any knowledge that
the Company has breached any express or implied warranties in connection with
the sale or distribution of such goods, except for breaches that have been
resolved without any further liability on the part of the Company and/or that,
individually and in the aggregate, would not have a Material Adverse Effect. The
Company has provided the Purchaser with a description of the Company’s
warranties applicable to any goods that have been sold or distributed by the
Company.
     1.19 Customers, Distributors and Suppliers. The Company uses commercially
reasonable efforts to maintain, and currently maintains, good working
relationships with its customers, distributors and suppliers. Section 1.19 of
the Company Disclosure Schedule lists any Contracts (excluding Minor Contracts)
relating to the operation of the Company with customers or distributors or
former customers or distributors of the Company that have been terminated or
canceled during the two-year period prior to the date hereof. Section 1.19 of
the Company Disclosure Schedule also contains a list of the names of each of the
Major Customers and Major Distributors of the Company. Except as disclosed in
Section 1.19 of the Company Disclosure Schedule, none of such Major Customers or
Major Distributors has given the Company notice terminating, canceling or
threatening to terminate or cancel any Contract or relationship with the
Company, and none of such customers or distributors is, or has been during the
two-year period immediately preceding the execution of this Agreement, a related
party to the Company. Section 1.19 of the Company Disclosure Schedule also
contains a list of the names of the Major Suppliers of components of and
materials used in the manufacture of the products of the Company. None of such
Major Suppliers has given the Company written notice, or to the knowledge of the
Company or Shareholders, any other notice, terminating, canceling or threatening
to terminate or cancel any Contract or relationship with the Company.
     1.20 Finder’s Fees. No Person retained by the Company is or will be
entitled to any commission or finder’s or similar fee in connection with the
Transactions.
     1.21 Transactions with Certain Persons. Except as set forth in Section 1.21
of the Company Disclosure Schedule, no officer or director of the Company or any
of its Affiliates, no employee of the Company or any of its Affiliates and, to
the knowledge of the Company and

I-13



--------------------------------------------------------------------------------



 



Shareholders, no member of any such person’s immediate family is presently a
party to any material transaction with the Company or any of its Affiliates
relating to the businesses of the Company or any of its Affiliates, including,
without limitation, any contract, agreement or other arrangement (a) providing
for the furnishing of services by, (b) providing for the rental of real or
personal property from or (c) otherwise requiring payments to (other than for
services as officers, directors or employees of the Company or its Affiliates)
any such person or corporation, partnership, trust or other entity in which any
such person has a substantial interest as a stockholder, officer, director,
trustee or partner.
     1.22 No Prior Agreements Relating to Sale. Except for this Stock Purchase
Agreement and the Company Disclosure Schedule entered concurrently herewith,
Purchaser, the Company and each Stockholder hereby acknowledges and agrees that
there are no valid or enforceable documents contracts, warranties or agreements
of any sort whatsoever between Purchaser and the Company which serve to bind
Purchaser or the Company to this proposed stock purchase transaction or
otherwise relates thereto, all prior alleged agreements, contracts and writings
between the Purchaser and the Company on the subject matter hereof being null
and void. This Agreement and the Company Disclosure Schedule sets forth the
entire understanding of the parties with respect to the subject matter hereof,
shall supersede all previously alleged existing agreements between Purchaser and
the Company concerning such subject matter and may be modified only by a written
instrument duly executed by each party hereto.
     1.23 Accuracy of Information. No representation or warranty by the Company
or Shareholders in any Transaction Document expressly listed in this Agreement,
and no information contained therein, is false or misleading in any material
respect, contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements contained herein or
therein not misleading.
II. Representations and Warranties of the Stockholders.
     Each of the Stockholders, to the best of his or her knowledge, severally
represents and warrants to the Purchaser and to the other Stockholders with
respect to himself/herself and the shares of Company Common Stock set forth
opposite the name of such Stockholder on Schedule I as follows:
     2.01 Authorization. Such Stockholder has the requisite power and authority
to execute and deliver the Transaction Documents expressly listed in this
Agreement to which such Stockholder is or will be a signing party and to perform
the Transactions to be performed by such Stockholder. The Transaction Documents
to be unanimously executed by all Stockholders after the date hereof will
constitute, valid and binding obligations of such Stockholder, enforceable
against such Stockholder in accordance with their respective terms, except as
such enforceability may be limited by general equitable principles and by
bankruptcy, moratorium, insolvency, fraudulent conveyance or similar laws.
     2.02 Ownership of Company Common Stock and Related Matters. Such
Stockholder is the owner of record and the sole beneficial owner of all shares
of Company Common Stock set forth opposite the name of such Stockholder on
Schedule I hereto and has good and marketable title to such shares, free and
clear of all Encumbrances. No Person has any

I-14



--------------------------------------------------------------------------------



 



right or option to purchase or acquire such shares of Company Common Stock owned
by such Stockholder, except as provided for in the January 25, 2001 Shareholder
Agreement and this Agreement.
     2.03 S Corporation Status. No action has been taken by such Stockholder, or
to the knowledge of such Stockholder by any other Stockholder, that may result
in the revocation of any Subchapter S election made by the Company referred to
in Section 1.05(j).
     2.04 Consents and Approvals. The unanimous written approval of all the
Company’s Stockholders is required for entry of this Agreement, any and all
modifications to this Agreement, and any and all Transaction Documents to which
the Company is or will be a party. Neither the execution and delivery by such
Stockholder of the Transaction Documents expressly listed herein to which such
Stockholder will be a party, nor the performance of said Transactions to be
performed by such Stockholder, will require any additional filing, notice,
consent, waiver or approval or constitute a Default under (a) any Legal
Requirement or Court Order to which such Stockholder is subject, or (b) any
Contract, Governmental Permit or other document to which such Stockholder is a
party.
III. Representations and Warranties of the Purchaser.
     The Purchaser represents and warrants to the Company and the Stockholders
as follows:
     3.01 Organization and Qualification. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Texas and has all requisite corporate power and authority to carry on its
business as it is now being conducted, to own the shares of Company Common Stock
and carry on the business of the Company as currently operated and to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby. The Company is qualified to do business as a foreign
corporation and is in good standing in all jurisdictions in which the Company is
required to be so qualified, except where the failure to so qualify would not
have a Material Adverse Effect.
     3.02 Authority. The Purchaser has the requisite power and authority as well
as the ready and available closing Purchase Price proceeds to execute and
deliver the Transaction Documents to which it will be a party and to perform the
Transactions to be performed by it. Such execution, delivery and performance by
the Purchaser has been duly authorized by all necessary corporate action. The
Transaction Documents to be executed unanimously by all Company Stockholders,
the Company and Purchaser related to this stock purchase transaction after the
date hereof shall constitute the sole and exclusive valid and binding
obligations of the Company, Stockholders and Purchaser related to this
transaction, (except for any employment or consulting agreements also entered
into by Purchaser with any individual Stockholders commencing in term after the
successful completion of this stock purchase transaction), enforceable against
it in accordance with their terms, except as such enforceability may be limited
by general equitable principles and by bankruptcy, moratorium, insolvency,
fraudulent conveyance or similar laws. Any and all documents or purported
agreements which may have been previously entered into related to this stock
purchase transaction but which have not been unanimously signed by all
Stockholders are hereby acknowledged to be void and unenforceable. Copies of the
Certificate of Incorporation and the Bylaws, each as amended, of the Purchaser

I-15



--------------------------------------------------------------------------------



 



(collectively, the “Purchaser Charter Documents”) have been made available to
the Company. The Purchaser is not in violation of any Purchaser Charter
Documents.
     3.03 Consents and Approvals. For this Agreement and the expressly listed
Transaction Documents to be valid and legally enforceable upon the Purchaser,
neither the execution and delivery by the Purchaser of the Transaction Documents
to which the Purchaser will be a party, nor the performance of the Transactions
to be performed by the Purchaser, will require any additional consent or
approval from the Purchaser, notice, filing, waiver or constitute a Default
under (a) any Legal Requirement or Court Order to which the Purchaser is
subject, (b) the Charter Documents or by-laws of the Purchaser or (c) any
Contract, Governmental Permit or other document to which the Purchaser is a
party.
     3.04 SEC Documents.
     (a) The Purchaser has filed all forms, reports and documents required to be
filed by it with the Securities and Exchange Commission (the “SEC”) since
June 30, 1997 (collectively, the “Purchaser Reports”). As of their respective
dates, the Purchaser Reports, and any such reports, forms and other documents
filed by the Purchaser with the SEC after the date of this Agreement: (i)
complied, or will comply, as to form in all material respects with the
applicable requirements of the Securities Act, the Exchange Act, and the rules
and regulations thereunder and (ii) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. The representation in clause
(iii) of the preceding sentence shall not apply to any misstatement or omission
in any Purchaser Report filed prior to the date of this Agreement that was
superseded by a subsequent Purchaser Report filed prior to the date of this
Agreement that specifically corrected such misstatement or omission in the
applicable Purchaser Report.
     (b) Each of the consolidated balance sheets included in or incorporated by
reference into the Purchaser Reports (including the related notes and schedules)
fairly presents the consolidated financial position of the Purchaser and its
subsidiaries as of its date, and each of the consolidated statements of income,
retained earnings and cash flows included in or incorporated by reference into
the Purchaser Reports (including any related notes and schedules) fairly
presents the results of operations, retained earnings or cash flows, as the case
may be, of the Purchaser and its subsidiaries for the periods set forth therein
(subject, in the case of unaudited statements, to normal year-end audit
adjustments that would not be material in amount or effect), in each case in
accordance with generally accepted accounting principles consistently applied
during the periods involved, except as may be noted therein.
     3.05 INTENTIONALLY OMITTED.
     3.06 Representations of the Company and the Stockholders. The Purchaser is
not relying on any representations or warranties of the Company or any
Stockholder, except for the representations and warranties expressly set forth
herein, as modified by the Company Disclosure Schedule. Purchaser agrees and
acknowledges that this Agreement and all Transaction Documents associated
therewith shall require the unanimous execution by all Stockholders.

I-16



--------------------------------------------------------------------------------



 



     3.07 Finder’s Fees. No Person retained by the Purchaser is or will be
entitled to any commission or finder’s or similar fee in connection with the
Transactions.
     3.08 The Purchaser and Company hereby agree that they shall not
contractually preclude any of their supplier, customers or vendors from
transacting business with Maria Sanchez or Fransico Perez (either in their own
name or in the name of any business employing them) in this same industry,
consistent with Section 7.09.
IV. Purchase and Sale of the Company Common Stock.
     4.01 Terms of the Purchase and Sale. On the basis of the representations,
warranties, covenants, and agreements contained in this Agreement and subject to
the terms and conditions of this Agreement:
     (a) Each Stockholder, based upon the same agreement entered hereby
unanimously by all other Company Stockholders, agrees to sell, assign, transfer
and convey to the Purchaser at the Closing all of the shares of Company Common
Stock set forth opposite the name of the respective Stockholder on Schedule I
hereto. A material provision of this Agreement is that all Company stock shares
are being sold to Purchaser at closing by all Company Stockholders. Each
Stockholder shall deliver to the Purchaser at the Closing certificates
representing the shares of Company Common Stock owned by such Stockholder, duly
endorsed in blank or accompanied by stock powers duly endorsed in blank, in each
case in proper form for transfer. Purchaser shall be solely responsible for
payment of stock transfer documentary stamp taxes, if any.
     (b) In consideration for the purchase of the shares of Company Common Stock
referred to in Section 4.01(a), the Purchaser agrees to pay to the Stockholders
the Purchase Price for their Company stock shares in the combined aggregate
amount of TWO MILLION ONE HUDRED THOUSAND DOLLARS ($2,100,000.00) U.S., in the
specific division of Purchase Price payments to each Stockholder as expressly
listed on Schedule 2. The time for payment to each Stockholder of the
Stockholder’s respective Purchase Price shall be as expressly stated in
Schedule 2 hereof. The Purchase Price shall be subject to adjustment in
accordance with Section 4.03 hereof. Notwithstanding, the preceding sentence or
anything else contained in this Agreement or any other Transaction Document,
under no circumstances shall this Stock Purchase Agreement be completed and any
stock transferred by any Stockholder, unless Stockholders Maria Sanchez (“M.
Sanchez”) and Francisco Perez (“F. Perez”) receive at or prior to closing of
this transaction from Purchaser the net amount of the Purchase Price owed to M.
Sanchez and F. Perez after the expresssly allowed adjustment of the entire
Purchase Price permitted under Section 4.03 hereof. The Purchase Price payment
to M. Sanchez and F. Perez shall be delivered no later than the Closing Date, in
U.S. cash or via confirmed wire transfer of immediately available funds to the
bank account designated in writing by M. Sanchez and F. Perez, along with
payment to them on the Closing Date in cash or cash equivalent of any other
compensation for future services pursuant to a Consulting Agreement agreed to by
Purchaser. Time is of the essence to all of the terms of this Agreement, and
particularly in respect to the Purchase Price payment provisions and Closing
Date provisions of this Agreement.

I-17



--------------------------------------------------------------------------------



 



     4.02 The Closing Date. The closing of the transactions contemplated by
Sections 4.01(a) and 4.01(b) shall take place at the offices of Jas Diagnostics
Inc., local time, no later than May 30, 2008 (the “Closing Date”). The closing
of the transactions contemplated by Section 4.02 is herein called the “Closing,”
and the date of the Closing is herein called the “Closing Date.” Any and all
extensions of time for the Closing Date must first be approved in writing by
each and every Company Stockholder, which approval may not be unreasonably
withheld and notwithstanding anything to the contrary contained in this
Agreement, the parties hereby agree that there shall be no extensions of the
Closing Date beyond June 3, 2008.
     4.03 Purchase Price Adjustment.
     (a) Purchaser shall be obligated to close this transaction on or before the
Closing Date. The aggregate Purchase Price of $2,100,000.00 shall be subject to
adjustment on the Closing Date by reduction of the Purchase Price solely in the
amount of the Company’s Unpaid Liabilities as of May 28, 2008 (as that term is
expressly defined in Schedule 2, strictly limited to the accounts or types of
accounts listed under Section 1.22 of the Company Disclosure Schedule).
Purchaser’s failure to close this transaction on the Closing Date shall, at the
election of the Company and/or any individual Stockholder, serve to void this
entire stock purchase transaction, this Agreement and all Transaction Documents
entered concurrently or subsequently by the parties relating hereto, except for
the confidentiality obligations contained in Section 8.04 hereof, pursuant to
the terms of Section 4.02 above.
     4.04 Indemnification of Stockholders Subsequent to Closing for Company’s
Liabilities.
     The parties hereby agree and acknowledge that Purchaser will perform
Purchaser’s due diligence during the Due Diligence Period through the Closing
Date and that Purchaser is a sophisticated and knowledgeable participant in the
business industry. The Purchase Price is subject to adjustment strictly and
exclusively pursuant to the terms specified in Section 4.03 above, based upon
Purchaser’s agreement that the amounts being deducted from the Purchase Price
shall be the sole payment responsibility of the Company. Purchaser and the
Company hereby agree and warrant to each Stockholder that Purchaser and the
Company shall ensure full payment on the Closing Date of any and all Company
debts and liabilities which are personally guaranteed by Maria Sanchez and/or
Francisco Perez, including the Company’s Bank Atlantic $100,000.00 Line of
Credit, having a balance owing in the amount of $17,581.96 as of May 28, 2008
(the “Bank Atlantic Line of Credit Debt”). Purchaser and Company shall provide
at Closing confirmed wire transfer confirmation of the full payment of the Bank
Atlantic Line of Credit Debt and the President of Company shall deliver at the
Closing via confirmed fax delivery to the Company’s Bank Atlantic bank Officer
written confirmation on behalf of the Company requiring the immediate
termination of the Bank Atlantic Line of Credit Debt and no further debt shall
be incurred on that closed account. Likewise, on the Closing Date Purchaser and
Company shall diligently proceed to obtain the full and unconditional release
from any and all guarantees, debts and liability of each Stockholder arising
from the lease agreement (and all modifications thereof) between Company and the
Company’s landlord for the commercial space used by Company (hereafter, the
“Landlord’s Release”). Purchaser and Company hereby warrant that

I-18



--------------------------------------------------------------------------------



 



they shall deliver to each Stockholder written confirmation of the Landlord’s
Release no later than 30 days from the Closing Date. All other debts and
liabilities of the Company which are not personally guaranteed by a Stockholder,
shall be timely paid by the Company in the normal course of the Company’s
business. Purchaser and the Company agree and warrant that they shall relieve
and fully indemnify Francisco Perez and Maria Sacnchez of all debts and
liabilities existing for the Company’s Unpaid Liabilities. Accordingly,
notwithstanding anything to the contrary contained or which may be interpreted
in any other provision to this Agreement or any Transaction Documents entered in
connection therewith, as a material portion of the consideration being provided
hereby to each Stockholder for closing this transaction, Purchaser hereby
additionally agrees and warrants to fully and completely indemnify and hold each
Stockholder harmless from any and all Company liabilities existing and unpaid by
the Company as of the Closing Date and arising at any time in the future
thereafter, with the sole and exclusive exception from this indemnification
obligation of the Company and Purchaser as to each respective Stockholder for:
(1) any Company liability which was known to exist but undisclosed by the
Stockholder to Purchaser; or (2) a knowing and intentional violation of any
representation or warranty made by the respective Stockholder in this Agreement.
Purchaser’s and the Company’s indemnification obligations provided to
Stockholders following the Closing Date under this Section 4.04, shall include
but not be limited to any and all claims, damages, (including incidental and
consequential damages), expense (including costs of investigation and defense
and reasonable attorneys’ fees) or diminution of value, liabilities, lawsuits,
administrative proceedings, costs of defense incurred by Stockholders for any
indemnified third-party claims raised against the Stockholder (including
attorneys fees and court costs and expenses), costs, court costs, attorneys
fees, pre-judgment interest at the prevailing prime market rate, post-judgment
interest and all post-judgment collection costs, attorneys fees and expenses,
through trial and all levels of appeal. The obligations under this Section 4.04
shall survive the closing of this transaction.
INTENTIONALLY OMITTED.
INTENTIONALLY OMITTED
     4.05 INTENTIONALLY OMITTED.
V. Conditions to Obligations of the Purchaser.
     Except for the confidentiality obligations contained in Section 8.04 hereof
(which confidentiality obligations shall survive any termination of this
Agreement),the obligation of the Purchaser under this Agreement to close this
transaction are subject, at the option of the Purchaser, to the following
conditions:
     5.01 Accuracy of Representations and Compliance with Conditions. All
representations and warranties of the Company and each Stockholder as contained
in this Agreement shall be accurate in all material respects when made and, in
addition, unless the

I-19



--------------------------------------------------------------------------------



 



context otherwise requires, shall be accurate as made as of the Closing as
though such representations and warranties were then made in exactly the same
language by the Company and each respective Stockholder. As of the Closing, the
Company and each of the Stockholders shall have performed and complied in all
material respects with all covenants and agreements and satisfied all conditions
required by this Agreement and the other Transaction Documents to be performed
and complied with by any of them at or before such time, all of the Transaction
Documents shall have been duly authorized, executed and delivered by the parties
thereto and, upon execution thereof by the Purchaser, shall be in full force and
effect, and the Purchaser shall have received certificates executed by the chief
executive officer of the Company and by the Stockholders dated the Closing Date,
to those effects, in form and substance stated in this Section 5.01.
     5.02 Opinions of Counsel. An opinion of counsel letter on behalf of the
Company shall be provided to Purchaser on the Closing Date in the form attached
hereto as Schedule 5.
     5.03 Other Closing Documents. The Stockholders shall have delivered to the
Purchaser at or prior to the Closing such other documents (including
certificates of the secretary and other officers of the Company) as contained in
Schedule 6 hereof.
     5.04 Legal Action. There shall not have been instituted or threatened any
legal proceeding relating to, or seeking to prohibit or otherwise challenge the
consummation of, the Transactions contemplated by this Agreement and the other
Transaction Documents, or to obtain substantial damages with respect thereto.
     5.05 No Governmental Action. There shall not have been any action taken, or
any law, rule, regulation, order or decree proposed, promulgated, enacted,
entered, enforced or applicable to the Transactions contemplated by this
Agreement and the other Transaction Documents by any Governmental Body,
including the entry of a preliminary or permanent injunction, which: (a) makes
any of the Transactions contemplated by this Agreement illegal, (b) requires the
divestiture by the Purchaser of any of the shares of the Company Common Stock to
be sold pursuant to this Agreement or of a material portion of the business of
the Purchaser or of the Company or (c) otherwise prohibits or restricts the
consummation of any of the Transactions contemplated by this Agreement.
     5.06 No Claims Regarding Stock Ownership or Sale Proceeds. There shall not
have been made or threatened by any Person any Claim asserting that such Person
(a) is the holder or the beneficial owner of, or has the right to acquire or to
obtain beneficial ownership of, any stock of, or any other voting, equity or
ownership interest in the Company or (b) is entitled to all or any portion of
the purchase price payable to the Stockholders hereunder.
     5.07 INTENTIONALLY OMITTED.
     5.08 Tangible Net Worth. The Company and the Stockholders shall have
delivered the Closing Balance Sheet to the Purchaser.
     5.09 Required Consents. Each of the Required Consents contained in
Schedule 7 hereof shall have been obtained and shall be in full force and
effect.

I-20



--------------------------------------------------------------------------------



 



     5.10 Resignations. All directors of the Company shall have resigned at or
prior to the Closing as directors and members of all committees of the Board of
Directors in writing effective immediately after the Closing. All officers of
the Company shall have resigned at or prior to the Closing in writing effective
immediately after the Closing subject to acceptance by the Purchaser.
     5.11 INTENTIONALLY OMITTED
     5.12 Employment and Consulting Agreements. The Purchaser shall have
received at or prior to the closing from David Johnston and Vivian Alvarez an
Employment Agreement. Maria Sanchez and Francisco Perez shall have received at
or prior to the closing from Purchaser a fully executed Consulting Agreement and
payment therefore.
VI. Conditions to the Obligations of the Company and the Stockholders.
     The obligations of the Company and each Stockholder under this Agreement to
close this transaction are subject, at the option of the Company and the
Stockholders, to the following conditions:
     6.01 Accuracy of Representations and Compliance with Conditions. All
representations and warranties of the Purchaser contained in this Agreement
shall be accurate in all material respects when made and, in addition, unless
the context otherwise requires, shall be accurate as of the Closing as though
such representations and warranties were then made in exactly the same language
by the Purchaser. As of the Closing, the Purchaser shall have performed and
complied in all material respects with all covenants and agreements and
satisfied all conditions required by this Agreement and the other Transaction
Documents to be performed and complied with by it at or before such time, all of
the Transaction Documents shall have been duly authorized, executed and
delivered by the parties thereto and, upon the execution thereof by the Company
and the Stockholders, will be in full force and effect, and the Company and the
Representative shall have received a certificate executed by the chief executive
officer of the Purchaser, dated the Closing Date, to those effects, in form and
substance reasonably satisfactory to the Company and the Representative on
behalf of the Stockholders.
     6.02 Legal Action. There shall not have been instituted or threatened any
legal proceeding relating to, or seeking to prohibit or otherwise challenge the
consummation of, the Transactions contemplated by this Agreement and the other
Transaction Documents, or to obtain substantial damages with respect thereto.
     6.04 Employment and Consulting Agreements. David Johnston and Vivian
Alvarez shall have received at or prior to the closing from Purchaser a mutually
agreeable fully executed Employment Agreement. Maria Sanchez and Francisco Perez
shall have received at or prior to the closing from Purchaser a mutually
agreeable fully executed Consulting Agreement and full payment therefore. This
is a material provision to this entire Agreement.
     6.05 Other Closing Documents. The Purchaser and/or Company shall have
delivered to the Stockholders at or prior to the Closing such other documents
(including but not limited to

I-21



--------------------------------------------------------------------------------



 



confirmation of wire transfer payments required herein, confirmation of
Company’s closure of the Bank Atlantic Credit Line, correspondence to the
Company’s Landlord seeking full release from liability for all Stockholders from
Company commercial lease, certificates of the secretary and other officers of
the Purchaser) as the Stockholders may reasonably request in order to carry out
the provisions of this Agreement.
     6.06 Secretary’s Certificate. The Purchaser shall have delivered to the
Company at or prior to the Closing a certificate of the secretary or assistant
secretary of the Company certifying the resolutions of the Board of Directors
approving the Transactions.
     6.07 Payment by Seller. The Purchaser shall have paid all sums required
from Purchaser under Article IV (Purchase and Sale of Company Stock) of this
Agreement, the Company shall have paid all liabilities required to be paid as of
Closing and closed the Bank Atlantic Line of Credit required under Section 4.04
and the release of personal liabilities of the Stockholders to the Company’s
commercial lease has been requested in writing from the Landlord (with Purchaser
and Company to provide actual releases from the Landlord within 30 days of the
Closing).
     6.08 Satisfaction of other Covenants. The covenants and obligations of the
parties contained in Sections 7.05 and 7.08 are satisfied at Closing
VII. Covenants and Agreements of the Company and the Stockholders.
     The Company and the Stockholders covenant and agree as follows:
     7.01 Access. Strictly subject to the terms of the confidentiality
provisions contained herein under Section 8.04, which provisions shall survive
any termination of this Agreement, until the earlier of the Closing Date or the
termination of this Agreement pursuant to Article IX or otherwise (the “Release
Time”), the Company will afford, upon reasonable notice during normal business
hours, and Shareholders will cause the Company to afford, expressly mutually
agreed to designated officers, employees, counsel, agents, investment bankers,
accountants and other representatives of the Purchaser and lenders, investors
and prospective lenders and investors free (subject to the confidentiality
provisions) and full access to the plants, properties, books and records of the
Company, will permit them to make extracts from and copies of such books and
records and will from time to time furnish the Purchaser with such additional
financial and operating data and other information as to the financial
condition, results of operations, businesses, properties, assets, liabilities or
future prospects of the Company as the Purchaser from time to time may
reasonably request, subject to the terms of the confidentiality provisons under
Section 8.04. Until the Release Time, the Company and Shareholders will use all
reasonable efforts to cause the independent certified public accountants of the
Company to make available to the Purchaser and its independent certified public
accountants the work papers relating to the audits of the Company referred to in
Section 1.04. HOWEVER, NOTWITHSTANDING ANYTHING TO THE CONTRARY THAT MAY BE
INTERPRETED IN THIS SECTION 7.01 OR ELSEWHERE IN THIS AGREEMENT, PURCHASER
HEREBY AGREES AND ACKNOWLEDGES THAT:

I-22



--------------------------------------------------------------------------------



 



          (1) Maria Sanchez shall be required to be present at all times during
the disclosure of any and all Company books and records or to have actually
pre-approved information being inspected by Purchaser;
          (2) If Purchaser and Maria Sanchez disagree respecting the release of
any specific Company books and records, then Purchaser shall make written
request therefore, specifically identifying what records it seeks to review, for
further consideration by all the Stockholders. Purchaser’s sole and exclusive
remedy if it is unable to obtain the unanimous written agreement of all
Stockholders as to the release of any specific information, is to terminate this
transaction. Purchaser is a sophisticated commercial actor in the subject
industry and it is cable of determining whether it possesses sufficient
information to proceed with the transaction, without complaint or reservation as
to information which purchaser is provided to inspect. Purchaser acknowledges
that these reservations are intended to protect the Company’s trade secrets and
Confidential Information from disclosure, even to Purchaser.
          (3) Purchaser has already been presented lists of the Company’s
accounts receivables and accounts payable, which information shall be treated as
the Company’s Confidential Information. The Company’s trade secrets and most
Confidential Information may not be further released to Purchaser, absent
CONCURRENT AND EXPRESS WRITTEN WAIVER thereof as to specific information by
Stockholders Maria Sanchez and David Johnston. Any inforation so released shall
be strictly subject to the confidentiality provisions under Section 8.04 of this
Agreement. No copies whatsoever, via electronic form, paper or otherwise, shall
be made by or for Purchaser of the Company’s product formulas or formulation
process until and unless a successful closing is completed pursuant to the terms
of this Agreement. Notwithstanding anything to the contrary that may be
interpreted in this Agreement, the Company’s formulas and formulation process
shall not be disclosed to Purchaser for Purchaser’s review (without copying)
until the parties are ready to close on the Closing Date.
     7.02 Conduct of Business. Except as otherwise reasonably requested by the
Purchaser in writing, until the Release Time, the Company will, consistent with
past practice, use all reasonable efforts to preserve the business operations of
the Company intact, to keep available the services of the Company’s present
personnel, to preserve in full force and effect the Contracts, agreements,
instruments, leases, Governmental Permits, arrangements and understandings of
the Company, and to preserve the good will of the Company’s suppliers,
customers, employees and others having business relations with the Company.
Until the Release Time, the Company will conduct its business and operations in
all respects only in the ordinary course consistent with past practices.
     7.03 Advice of Changes. Until the Release Time, the Company and
Shareholders will promptly advise the Purchaser in a written notice of any fact
or occurrence or any pending or threatened occurrence of which any of them
obtains knowledge and which (if existing and known at the date of the execution
of this Agreement) would have been required to be set forth or disclosed in or
pursuant to this Agreement or any of the Transaction Documents that (if existing
and known at any time prior to or at the Closing) would make the performance by
any party of a covenant contained in this Agreement impossible or make such
performance materially more difficult than in the absence of such fact or
occurrence, or which (if existing and

I-23



--------------------------------------------------------------------------------



 



known at the time of the Closing) would cause a condition to any party’s
obligations under this Agreement not to be fully satisfied.
     7.04 Confidentiality. Through the Closing Date, the Company and
Shareholders shall take appropriate measures, consistent with legal requirements
for the protection of the Company’s trade secrets and Confidential Information
(as further defined in Section 8.04 below and the Company Disclosure
Schedule 1.23, to ensure that all Confidential Information of the Company shall
not be published, disclosed or made accessible by any of them to any other
person or entity at any time or used by any of them except in the business and
for the benefit of the Company. Subsequent to the successful completion of this
stock purchase transaction on the Closing Date, the Shareholders shall govern
themselves in accordance with the terms of the Noncompetition provisions
contained in Section 7.09 below.
     7.05 Public Statements. Before the Purchaser, the Company or Shareholders
shall release any information concerning this Agreement or any of the
Transaction Documents or the transactions contemplated by this Agreement that is
intended for or may result in public dissemination thereof, they shall cooperate
with each other, shall furnish drafts of all documents or proposed oral
statements to each other for comments, and shall not release any such
information without the written consent of the other, except to the extent that
the other party may be obligated to do so under law. Nothing contained herein
shall prevent any party from releasing any information to any Governmental Body
if required to do so by law. However, that the party subject to such requirement
shall give the other party prompt written notice in order to allow that party to
take whatever action it deems necessary to protect its information.
Notwithstanding anything that may be interpreted to the contrary in this
Section 7.05, nothing contained herein shall be interpreted as an agreement for
any party to forebear from utilizing the documents related to this Agreement for
purposes of bringing any claim in a competent court of law upon any dispute
which cannot be amicably resolved. Immediately following the Closing, the
Company shall deliver on Company letterhead correspondence to the Company’s
stakeholders, including its customers, vendors and suppliers, which notifies the
stakeholders of the consummated sale and the fact that Maria Sanchez and
Francisco Perez have left the Company in order to pursue other opportunities, as
stated in the attached Schedule 4.
     7.06 Other Proposals. Until the Release Time, the Company and the
Stockholders shall not, and shall not authorize or permit any officer, director,
employee, counsel, agent, investment banker, accountant, or other representative
of any of them, to: (a) initiate contact with any person or entity in an effort
to solicit any Takeover Proposal (as hereinafter defined); (b) cooperate with,
or furnish or cause to be furnished any non-public information concerning the
business, properties, or assets of the Company to, any person or entity in
connection with any Takeover Proposal; (c) negotiate with any person or entity
with respect to any Takeover Proposal; or (d) enter into any agreement or
understanding with the intent to effect a Takeover Proposal. The Company and
Shareholders will promptly give written notice to the Purchaser of the details
of any Takeover Proposal of which either of them becomes aware. Failure to close
this transaction by the Closing Date shall fully relieve the Company and the
Shareholders of the restraints under this Section 7.06.
     7.07 Consents Without Any Condition. Neither the Company nor Shareholders
shall make any agreement or reach any understanding that could have a Material
Adverse Effect on

I-24



--------------------------------------------------------------------------------



 



the Company or the Purchaser as a condition for obtaining any consent,
authorization, approval, order, certificate or Governmental Permit required for
the consummation of the Transactions contemplated by this Agreement, unless such
agreement or understanding is approved in writing by the Purchaser, which
approval shall not be unreasonably withheld or delayed.
     7.08 Mutual General Release by the Parties. If the Closing takes place as
expressed in this Agreement, effective upon the Closing, each party hereto (each
Stockholder, the Company and Purchaser) fully and unconditionally releases and
discharges all claims and causes of action which each party has against each
other party, or such other party’s heirs, personal representatives, successors
or assigns ever had, now have, or hereafter may have through the Closing Date,
which arose on or prior to the Closing Date, against the other parties to this
transaction, and, when acting as such, their respective officers, directors,
employees, counsel, agents and stockholders, in each case past, present, or as
they may exist for any claims arising through the Closing Date and each person,
if any, who controls, controlled, or will control any of them within the meaning
of Section 15 of the Securities Act or Section 20(a) of the Securities Exchange
Act of 1934, except claims and causes of action arising out of, based upon, or
in connection with this Agreement or any of the other Transaction Documents.
     7.09 Noncompetition. If the Closing takes place, the Stockholders agree, in
consideration of the obligations of the Purchaser hereunder:
     (a) For a period of two years after the date of the Closing He/she will not
solicit or sell to any existing JAS customers any of the products that JAS
already manufactures (“JAS Manufactured Products”). A list of the existing
customers and the JAS Manufactured Products is attached to the Agreement as
Schedule 3.
     (b)If a company that he/she chooses to work for is already selling products
(which may be similar in type or purpose to JAS Manufactured Products but which
shall not be the same formulation as JAS Manufactured Products) to JAS
customers, he/she will nevertheless be free to sell such other products for that
company to any JAS customers.
     (c) He/she will only not be permitted to sell the specific JAS Manufactured
Products to the existing JAS customers. This provision takes into account the
fact that competing companies in fact already do sell similar products to JAS
customers.
     (d)He/she and any company which employs them will be free to sell any and
all other types of products to anyone, including but not limited to JAS
customers.
     (f) He/she will be entitled to sell even JAS Manufactured Products which
he/she (or their future employer) manufacture, without any participation of or
compensation to JAS, to any customers who are not current JAS customers.
     (g)Participate In (as hereinafter defined) any other business or
organization that at any time during the two-year period after the date of the
Closing uses a name containing either the word “JAS” or words similar to or
susceptible of confusion with the word “JAS” or any combination or abbreviation
thereof;

I-25



--------------------------------------------------------------------------------



 



     (h)For a period of two years after the date of the Closing, he/she will not
directly or indirectly reveal to third parties for which the Stockholder is not
employed, the name of, interfere with already existing Company contracts, or
contractually and legally preclude from doing business with the Company any of
the Company’s existing suppliers, customers or employees. Notwithstanding the
foregoing, nothing contained herein is intended to preclude Maria Sanchez or
Francisco Perez, from utilizing the Company’s suppliers and/or dealing with the
Company’s customers as part of the future business endeavors of Maria Sanchez or
Fransico Perez (either in their own name or in the name of any business
employing them) in this same industry, as long as such future business endeavors
comply with the provisions contained under Section 7.09.
     (i)For a period of two years after the date of the Closing, he/she will not
directly or indirectly for any third party business which the Stockholder
controls or has a controlling interest in, employ any person who, at any time up
to the date of the Closing, was an employee of the Company , except Maria
Sanchez and Francisco Perez may work together.
     7.10 The Stockholders agree that the provisions of this Section 7.09 are
necessary and reasonable to protect the Company and the Purchaser in the conduct
of their businesses. If any restriction contained in this Section 7.09 shall be
deemed to be invalid, illegal or unenforceable by reason of the extent,
duration, or geographical scope thereof, or otherwise, then the court making
such determination shall have the right to reduce such extent, duration,
geographical scope, or other provisions hereof, and in its reduced form such
restriction shall then be enforceable in the manner contemplated hereby. Nothing
set forth in this Section 7.09 shall prohibit activities engaged in or services
performed for the Company. None of the above restrictions survive the end of the
2 year non-compete term.
     7.11 Voting by the Stockholders. Each Stockholder agrees that until the
Release Time, such Stockholder will vote all securities of the Company which
he/she is entitled to vote against (a) any merger, consolidation,
reorganization, other business combination, or recapitalization involving the
Company, (b) any sale of assets of the Company outside the ordinary course of
business, (c) any stock split, stock dividend, or reverse stock split relating
to any class or series of the Company’s capital stock, (d) any issuance of any
shares of capital stock of the Company, any option, warrant or other right
calling for the issuance of any such share of capital stock, or any security
convertible into or exchangeable for any such share of capital stock, (e) any
authorization of any other class or series of stock of the Company, or (f) the
amendment of the Charter Documents or the by-laws of the Company.
     7.12 INTENTIONALLY OMITTED.
     7.13 Company Tax Returns.
     (a) The Stockholders and the Company’s Officers and Directors, shall cause
to be prepared and timely filed all Returns required to be filed by or on behalf
of the Company for taxable periods ending on or before the Closing Date. Such
returns will be prepared in a manner consistent with past practice. The
Stockholders shall deliver the originals of those returns to the

I-26



--------------------------------------------------------------------------------



 



Purchaser for its review and approval (which shall not be unreasonably
withheld). The Purchaser shall cause each of the returns to be signed by an
appropriate officer of the Company and shall then cause the signed returns to be
returned to the Company within an appropriate amount of time so as to permit the
timely filing of such returns by the Company on behalf of the remaining
Stockholders. The Stockholders shall be responsible for the payment of any Taxes
due with respect to such returns.
     (b) The Purchaser shall cause to be prepared and timely filed all Returns
required to be filed by or with respect to the Company for all taxable periods
ending after the Closing Date and shall be responsible for the payment of any
Taxes due with respect to returns that begin and end after the Closing Date.
With respect to any periods that begin on or before and end after the Closing
Date, the Stockholders will be responsible for the payment of any Taxes due that
relate to the portion of the taxable period up to and including the Closing Date
and the Purchaser will be responsible for the payment of any Taxes due that
relate to the portion of the taxable period after the Closing Date.
     (c) (1) All Tax Returns of the Company described in Section 7.13(a) and
(b) hereof shall be prepared and, where applicable, filed on the basis of a
taxable period ending at the Closing Date, unless clearly otherwise required by
applicable Tax law.
          (2) Any Taxes for any such period that are measured or measurable in
whole or in part by reference to net or gross income or receipts, capital
expenses, or compensation expenses shall be allocated based on the net or gross
income or receipts, capital expenses, or compensation expenses actually earned
or incurred for the portion of such period before and including, and after, the
Closing Date, respectively, as determined from the books and records of the
Company, as if a taxable period ended on the Closing Date, so that (I) the
portion of such Taxes so allocable to the portion of any such period from the
beginning of such period up to and including the Closing Date shall be for the
account of the Stockholders and (II) the portion of such Taxes so allocable to
the portion of such period after the Closing Date to the end of such period
shall be for the account of the Purchaser.
     (d) The Stockholders, on the one hand, and the Purchaser, on the other
hand, shall provide reasonable cooperation to each other in connection with
(i) the preparation of and filing of any Return, Tax election, Tax consent or
certification, or any claim for refund, (ii) any determination of liability for
Taxes, and (iii) any audit, examination or other proceeding in respect of (A)
Taxes of the Company or (B) Taxes of the Stockholders resulting from the
Subchapter S status of the Company. The parties will preserve all information,
records or documents relating to the liability for Taxes of the Company or of a
Stockholder (provided, however, as to a Stockholder, such information, records
or documents relate, in whole or in part, to the Company) until the expiration
of any applicable statute of limitations or extensions thereof.
     7.14 INTENTIONALLY OMITTED
     7.15 Inventory Value Adjustment. Promptly after the completion of the
observation of the Company’s inventory the Company, Shareholders and the
Purchaser shall mutually agree

I-27



--------------------------------------------------------------------------------



 



on a value of the inventory as of the Closing Date and such amount shall be
reflected on the Closing Balance Sheet as prepared in accordance with
Section 4.03(a) of this Agreement.
     7.16 Reasonable Efforts. Between the date of this Agreement and the Closing
Date, the Company and each of the Stockholders shall use all reasonable efforts
to cause the conditions in Articles V and VII hereof to be satisfied.
VIII. Covenants and Agreements of the Purchaser.
     The Purchaser covenants and agrees as follows:
     8.01 Financing. The Purchaser has sufficient funds necessary to consummate
the transactions contemplated hereby in the aggregate amount of $2,100,000 at
the Closing, for the Closing Date.
     8.02 Employee Matters. The Purchaser agrees that it shall provide at
Closing to David Johnston and Vivian Alvarez fully executed mutually agreeable
Employment Agreements and Purchaser shall provide at Closing to Maria Sanchez
and Francisco Perez, mutually agreeable fully executed Consulting Agreements
that shall be paid by the Company in full at the Closing.
     8.03 Reasonable Efforts. Between the date of this Agreement and the Closing
Date, the Purchaser will use all reasonable efforts to cause the conditions in
Articles VI and VIII hereof to be satisfied.
     8.04 Confidentiality Obligations of Purchaser. Purchaser, on behalf of
itself, all parent and subsidiary companies and affiliates of Purchaser and all
officers, employees, shareholders, owners, partners, counsel, agents, investment
bankers, accountants and other representatives of the Purchaser and lenders,
investors and prospective lenders and investors (hereafter, “Affiliated
Parties”), hereby warrants and covenants to Company and to each Stockholder that
SOLELY AND EXCLUSIVELY WITH THE EXCEPTION OF PURCHASER’S CONDUCTING PURCHASER’S
DUE DILIGENCE PURSUANT TO THE CONFIDENTIALITY TERMS CONTAINED IN THIS AGREEMENT,
Purchaser and its Affiliated Parties shall not NOW OR EVER utilize or disclose
or permit to be utilized or disclosed for any purpose whatsoever (financial gain
or otherwise) any portion of the Company’s trade secrets and/or Confidential
Information, unless and until this stock purchase transaction is successful
closed and the Stockholders are paid pursuant to the payment terms contained in
Section 4 and Schedule 2 hereof. Purchaser shall be contractually bound to the
Company and each Stockholder for purposes of Purchaser’s obligations to maintain
the confidentiality of and to not in any wise ever profit from the Company’s
trade secrets and Confidential Information, unless and until this stock purchase
transaction is successful completed. Notwithstanding anything to the contrary
that may be stated in any other portion of this Agreement, any Transaction
Documents or in any other writing, all of the Purchaser’s confidentiality and
indemnification obligations pursuant to this Section 8.04 shall forever survive
the termination of this Agreement, without any respect to any reason or basis
for the termination of this Agreement, with the exclusive exceptions that:
(1) through no act or failure to act on the part of Purchaser (including by not
limited to any officers, employees, counsel, agents, investment bankers,
accountants and other representatives of the

I-28



--------------------------------------------------------------------------------



 



Purchaser and lenders, investors and prospective lenders and investors in any
way affiliated therewith [hereafter, “Affiliated Persons”]), the subject
Confidential Information becomes a part of the public domain; or (2) there
exists conclusive evidence beyond a reasonable doubt that the subject
Confidential Information was completely independently developed by Purchaser,
without knowledge of or reference to the Company’s Confidential Information .
Upon any termination of this Agreement for any reason whatsoever, Purchaser
hereby covenants that it shall immediately return to the Company or ensure the
complete destruction of all documents and files (electronic or otherwise) of
each and every copy of any and all Company trade secrets and Confidential
Information. The Company’s trade secrets and Confidential Information shall
conclusively and irrebutably include, but not necessarily be limited to those
items listed or identified in the Company Disclosure Schedule 1.23. The
Company’s Confidential Information shall also include any and all information,
documents, compilations of information, formulas, product formulations know-how
and/or knowledge provided to Purchaser and/or Purchaser’s Affiliated Parties
pursuant to Section 7.01 hereof or otherwise by Company and/or any Company
Stockholder, employee or agent, either before the date of this Agreement and/or
during Purchaser’s due diligence period and/or through the Closing Date or
Release Date for this transaction. Purchaser hereby additionally agrees and
warrants to fully and completely indemnify, hold each Stockholder harmless and
to fully recompense Company and Stockholders from any and all damages suffered
by Company and/or Stockholders directly or indirectly as a result of Purchaser’s
violation of its obligations contained in this Section 8.04, whether or not the
closing occurs, which damages shall include but not be limited to any and all
claims, lost profits, damages, (including incidental and consequential damages),
expense (including costs of investigation and defense and reasonable attorneys’
fees) or diminution of value, liabilities, lawsuits, administrative proceedings,
costs of prosecution/defense incurred by Company and/or Stockholders (including
attorneys fees and court costs and expenses), costs, court costs, attorneys
fees, pre-judgment interest at the prevailing prime market rate, post-judgment
interest and all post-judgment collection costs, attorneys fees and expenses,
through trial and all levels of appeal. The parites hereby acknowledge that
irreparable harm may well result from a breach of these confidentiality
provisions and so they agree to the waiver of the posting of any bond upon the
filing of a claim seeking temporary and/or permanent injunctive relief arising
from a violation of this Section 8.04.
IX. Termination.
     9.01 Termination Events. This Agreement may, by notice given prior to or at
the Closing, be terminated:
     (a) by either the Purchaser, the Company or any Stockholder upon written
notice if a material Breach of any provision of this Agreement has been
committed by the other party and such Breach has not been waived or cured within
five business days after receipt of notice of such Breach, which notice shall
specify the nature of the Breach;
     (b) by (i) the Purchaser if any material conditions in Article V has not
been satisfied by the Closing Date or (ii) strictly at the option of the Company
or any Stockholder if any material condition in Article VI, VII or VIII hereof
has not been satisfied by May 30, 2008 or

I-29



--------------------------------------------------------------------------------



 



Purchaser fails to pay to Stockholders on the Closing Date the full amount of
the Purchase Price required on said date according to the terms of Article IV
hereof; or
     (c) by mutual consent of the Purchaser, the Company and unanimous approval
of the Stockholders at any time.
     9.02 Effect of Termination. Each party’s right of termination under
Section 9.01 is in addition to any other rights such party may have under this
Agreement or otherwise, and the exercise of a right of termination shall not be
an election of remedies. If this Agreement is terminated pursuant to
Section 9.01, all further obligations of the parties under this Agreement shall
terminate, except that the obligations in Section 8.04 and Section 11.06 shall
survive; provided, however, that if this Agreement is terminated by a party
because of the material breach of the Agreement by the other party or because
one or more of the conditions to the terminating party’s obligations under this
Agreement is not satisfied as a result of the other party’s failure to comply
with its own obligations under this Agreement, the terminating party’s right to
pursue all legal remedies shall survive such termination unimpaired.
X. Indemnification; Remedies.
     10.01 Survival; Right to Indemnification. All representations and
warranties in this Agreement, the Transaction Documents, the Company Disclosure
Schedule and any other certificate or document delivered pursuant to this
Agreement which is signed or expressly approved by all Stockholders shall
survive the Closing for a period of two years, except that: (a) the
representations and warranties set forth in Sections 1.03, 1.07(a) and 2.02
shall survive the Closing for an indefinite period of time; (b) the
representations and warranties set forth in Section 1.05, solely as they relate
to federal, state and local income taxes, shall survive the Closing until the
expiration of the applicable statutes of limitation relating thereto,
respectively; (c) the covenants and warranties under Section 4.04 shall survive
forever; and (d) the covenants and warranties under Section 8.04 shall survive
forever. The right to indemnification, payment of Damages or other remedy based
on such representations, warranties, covenants and obligations shall be affected
by the actual knowledge of the respective parties derived as the result of
disclosure or failure to disclose to said parties of relevant material
information concerning such representations, warranties, covenants and
obligations at any time, whether before or after the execution and delivery of
this Agreement or the Closing Date, with respect to the accuracy or inaccuracy
of or compliance with, any such representation, warranty, covenant or
obligation. The written waiver, by the authorized parties required for consent
and approval of this Agreement, of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, shall certainly affect the right to any indemnification
or other remedy provided for in this Agreement.
     10.02 Mutual Indemnification and Payment of Damages by Each Respective
Party to this Agreement for that Respective Party’s Obligations Hereunder.
Subject to Section 10.05 hereof, each respective party to this Agreement shall
indemnify and hold harmless the other parties to this Agreement (collectively,
the “Indemnified Persons”) for, and shall pay to the Indemnified Persons the
amount of, any loss, liability, claim, damage (including incidental and
consequential damages), expense (including costs of investigation and defense
and reasonable attorneys’ fees) or diminution of value, whether or not involving
a third party claim (collectively

I-30



--------------------------------------------------------------------------------



 



“Damages”), arising, directly or indirectly, from or in connection with: (a) any
material Breach of any representation or warranty made by the respective party
in this Agreement, any other Transaction Document subsequently approved by all
parties, the Company Disclosure Schedule or any other certificate or document
delivered by the respective party pursuant to this Agreement; (b) any material
Breach by the respective party of any covenant or obligation of the respective
party in this Agreement or any other Transaction Document; (c) INTENTIONALLY
OMITED; or (d) any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such Person with the respective party (or any
Person acting on behalf of either of them) in connection with any of the
Transactions.
     10.02 Indemnification and Payment of Damages by the Purchaser. The
Purchaser shall indemnify and hold harmless the Stockholders, and shall pay to
the Stockholders the amount of any Damages arising, directly or indirectly, from
or in connection with: (a) any Breach of any representation or warranty made by
the Purchaser in this Agreement, any other Transaction Document or in any
certificate delivered by the Purchaser pursuant to this Agreement, (b) any
Breach by the Purchaser of any covenant or obligation of the Purchaser in this
Agreement or in any other Transaction Document, or (c) any claim by any Person
for brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding alleged to have been made by such Person with the
Purchaser (or any Person acting on its behalf) in connection with any of the
Transactions.
     10.03 Limitations on Amount, Time and Remedies. Notwithstanding anything to
the contrary set forth in this Agreement or any of the other Transaction
Documents, the Stockholders shall have no liability (for indemnification or
otherwise) with respect to the matters described in Section 10.02 hereof until
the total of all Damages with respect to such matters exceeds $25,000, and then
only for the amount by which such Damages exceed $25,000. In addition, except
with respect to breaches of representations and warranties set forth in
Sections 1.03, 1.05 (solely as such representations and warranties relate to
federal, state and local income taxes), 1.07(a) and 2.02, with respect to which
no limits shall apply; (a) the maximum amount of Damages for which the
Stockholders shall be obligated to indemnify the Indemnified Persons pursuant to
Section 10.02 hereof shall not exceed the net purchase price received by that
Stockholder for his/her sale of stock to Pruchaser, (b) the Stockholders shall
have no obligations or liability to indemnify any of the Indemnified Persons
including the Purchaser for any Damages or Claims for which an Indemnification
Notice shall not have been delivered to the party from whom indemnification is
sought at or prior to the second anniversary date of the Closing Date, and
(c) the right of any of the Indemnified Persons including the Purchaser to
indemnification pursuant to Section 10.02 or to seek the equitable remedies of
rescission, injunctive relief or specific performance shall be the sole and
exclusive remedies for any Damages or Claims arising under or in connection with
this Agreement or any of the Transaction Documents, and the sole and exclusive
remedies of the Indemnified Persons including the Purchaser in respect thereof
shall be to assert a claim and seek the equitable remedies of rescission,
injunctive relief or specific performance.

I-31



--------------------------------------------------------------------------------



 



     10.03 Limitations on Amount — Purchaser. The Purchaser shall have no
liability (for indemnification or otherwise) with respect to the matters
described in clause (a) or (b) of Section 10.04 until the total of all Damages
with respect to such matters exceeds $25,000, and then only for the amount by
which such Damages exceed $25,000; however, the limitations set forth in this
Section 10.06 shall not apply to any Breach of any of the Purchaser’s
representations and warranties of which the Purchaser had knowledge at any time
prior to the date on which such representation and warranty is made or any
intentional Breach by the Purchaser of any covenant or obligation, and the
Purchaser shall be liable for all Damages with respect to such Breaches.
     10.04 Procedure for Indemnification — Third Party Claims.
     (a) Promptly after receipt by an indemnified party under any
indemnification provision contained in this Agreement of notice of the
commencement of any Litigation or other Claim against it, such indemnified party
shall, if a Claim is to be made against an indemnifying party under such
section, give notice (an “Indemnification Notice”) to the indemnifying party of
the commencement of such Claim, but the failure to notify the indemnifying party
will not relieve the indemnifying party of any liability that it may have to any
indemnified party, except: (a) to the extent that the indemnifying party
demonstrates that the defense of such action is prejudiced by the indemnifying
party’s failure to give such notice; or (b) pursuant to the terms of
Section 10.03 (b) above, relating to the obligation to deliver to Stockholders
an Indemnification Notice prior to the second anniversary date of the Closing
Date.
     (b) If any Litigation or other Claim referred to in Section 10.04(a) is
brought against an indemnified party and the indemnified party gives notice to
the indemnifying party of the commencement of such Litigation or Claim, the
indemnifying party shall be entitled to participate in such Litigation or Claim
and, to the extent that it wishes (unless (i) the indemnifying party is also a
party to such Litigation or Claim and the indemnified party determines in good
faith that joint representation would be inappropriate, or (ii) the indemnifying
party fails to provide reasonable assurance to the indemnified party of its
financial capacity to defend such Litigation or Claim and provide
indemnification with respect to such Litigation or Claim), to assume the defense
of such Litigation or Claim with counsel reasonably satisfactory to the
indemnified party and, after notice from the indemnifying party to the
indemnified party of its election to assume the defense of such Litigation or
Claim, the indemnifying party will not, as long as it diligently conducts such
defense, be liable to the indemnified party under this Article X for any fees of
other counsel or any other expenses with respect to the defense of such
Litigation or Claim, in each case subsequently incurred by the indemnified party
in connection with the defense of such Litigation or Claim, other than
reasonable costs of investigation. If the indemnifying party assumes the defense
of any Litigation or Claim, no compromise or settlement of such Claims may be
effected by the indemnifying party without the indemnified party’s consent,
which shall not be unreasonably withheld. If notice is given to an indemnifying
party of the commencement of any Litigation or Claim and the indemnifying party
does not, within 15 business days after the indemnified party’s notice is given,
give notice to the indemnified party of its election to assume the defense of
such Litigation or Claim, the indemnifying party will be bound by any
determination made in such Litigation or Claim or any compromise or settlement
effected by the indemnified party.

I-32



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the foregoing, if an indemnified party determines in
good faith that there is a reasonable probability that any Litigation or Claim
may adversely affect it or its Affiliates other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the indemnified party may, by notice to the indemnifying party, assume the
exclusive right to defend, compromise or settle such Litigation or Claim, but
the indemnifying party will not be bound by any determination of any Litigation
or Claim so defended or any compromise or settlement effected without its
consent (which may not be unreasonably withheld).
     10.05 Procedure for Indemnification — Other Claims. A claim for
indemnification for any matter not involving a third party claim may be asserted
by notice to the party from whom indemnification is sought.
XI. Miscellaneous.
     11.01 Further Actions. At any time and from time to time, each party
agrees, at its or his expense, to furnish such information, to take such actions
and to execute and deliver such documents as any other party may reasonably
request to effectuate the purposes and intent of this Agreement, but any and all
such documents, if they affect the rights of the Stockholders, must be signed
according to the same consent and authorization requirements contained in this
Agreement for the unanimous written approval of all Stockholders.
     11.02 Availability of Equitable Remedies. Because a material Breach of the
provisions of this Agreement could not adequately be compensated by money
damages, any party shall be entitled, either before or after the Closing, in
addition to any other right or remedy available to it, to an injunction
restraining such Breach or a threatened Breach and to specific performance of
any such provision of this Agreement, and in either case no bond or other
security shall be required in connection therewith, and the parties hereby
consent to the issuance of such an injunction and to the ordering of specific
performance.
     11.03 INTENTIONALLY OMITTED.
     11.04 Modification. This Agreement and the Company Disclosure Schedule
executed concurrently herewith sets forth the entire understanding of the
parties with respect to the subject matter hereof, constitute the sole and
exclusive Transaction Documents relative to this transaction, shall supersede
all existing agreements among the Purchaser and the Company concerning such
subject matter, and may be modified only by a written instrument duly executed
by each party, except that, notwithstanding anything to the contrary set forth
in this Agreement, the confidentiality provisions under Section 8.04 of this
Agreement shall survive the termination of this Agreement and remain in full
force and effect.
     11.05 Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested or by overnight delivery or courier service or
delivered in person or by telecopy against receipt to the party to whom it is to
be given at the address of such party set forth below (or to such other address
as the party shall have furnished in writing in accordance with the provisions
of this Section 11.05) with a copy to each of the other parties hereto.

I-33



--------------------------------------------------------------------------------



 



If to the Purchaser:
Drew Scientific, Inc.
Escalon Medical Corp.
435 Devon Park Drive, Building 100
Wayne, PA 19087
Attention: Richard J. DePiano,
Chief Executive Officer
Telecopy: (610) 688-3641
with a copy to:
Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103-4196
Attention: Kathleen M. Shay, Esquire
Telecopy: (215) 979-1020
If to the Company:
JAS Diagnostics, Inc
7220 NW 58th Street
Miami, FL 33166
Attention: David H. Johnston
President
Telecopy: 305 418-2321
And an identical, concurrently delivered copy to:
JAS Diagnostics, Inc
7220 NW 58th Street
Miami, FL 33166
Attention: Maria Sanchez, Vice President
Telecopy: 305 418-2321
If to David Johnston
14120 Leaning Pine Drive
Miami Lakes, FL 33014
If to Vivian Alvarez
4824 N.W. 58th MNR
Coconut Creek, FL 33073

I-34



--------------------------------------------------------------------------------



 



If to Marc Andler
21 Northstone Road
Swampscott, MA 01907
If to Maria Sanchez or Francisco Perez:
13140 Coronado Ter
North Miami, FL 33181
With a copy to:
Manuel A. Avila, Esq.
VERNIS & BOWLING OF MIAMI, P.A.
1680 NE 135th Street
North Miami, FL 33181
Telepone (305) 895-3035 /FAX (305) 892-1260
Notice to the estate of any Stockholder shall be sufficient if addressed to the
party as provided in this Section 11.05. Any notice or other communication given
by certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address, which will be deemed given at
the time of receipt thereof. Any notice given by other means permitted by this
Section 11.05 shall be deemed given at the time of receipt thereof.
     11.06 Expenses, Prevailing Party Attorneys Fees and Costs. The Purchaser
and the Stockholders shall pay its or their own expenses (including, without
limitation, legal and accounting fees and expenses) incident to the negotiation
and preparation of this Agreement and the other Transaction Documents and to
such party’s performance and compliance with the Transactions. Notwithstanding
the foregoing, the prevailing party to any dispute arising out of the terms of
this Agreement or the subject matter hereof, shall, consistent with the
provisions of this Agreement, be entitled to recover from the breaching party or
parties payment for all damages, reasonable attorneys fees, court costs and
collection fees and costs, prejudgment and postjudgment interest, through trial
and all appellate levels.
     11.07 Waiver. Any waiver by any party of a Breach of any term of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that term or of any Breach of any other term of this Agreement. The
failure of a party to insist upon strict adherence to any term of this Agreement
on one or more occasions will not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other

I-35



--------------------------------------------------------------------------------



 



term of this Agreement. Any waiver must be in writing and, in the case of a
corporate party, be authorized by an officer of the waiving party.
     11.08 Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the Company and the Purchaser and their
respective successors and permitted assigns and each Stockholder and his/her
respective assigns, heirs and personal representatives, and shall inure to the
benefit of each Indemnified Person and its successors and assigns (if not a
natural person) and his assigns, heirs and personal representatives (if a
natural person). The Purchaser may not assign this Agreement to any Person other
than a wholly owned subsidiary of the Purchaser without the prior written
consent of the other parties hereto; provided, however, that upon any allowed
assignment, the assignee and the Purchaser shall also remain fully liable for
the performance of all obligations, covenants and warranties of the Purchaser
hereunder.
     11.09 No Third Party Beneficiaries. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement (except as provided in Section 11.08).
     11.10 Separability. If any provision of this Agreement is invalid, illegal
or unenforceable, the balance of this Agreement shall remain in effect, and if
any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances.
     11.11 Headings. The headings in this Agreement are solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.
     11.12 Counterparts; Governing Law. This Agreement may be executed in any
number of counterparts, by facsimile or otherwise, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. It shall be governed by and construed in accordance with the laws of
the State of Florida and venue for any dispute related thereto shall be in a
court of competent jurisdiction situated in Miami-Dade County, Florida.
XII. Definitions.
     For purposes of this Agreement:
     “Affiliate” means, with respect to a particular party, a Person
controlling, controlled by or under common control with that party, including
but not limited to any officer, director and majority-owned entity of that party
and of that party’s other Affiliates.
     “Agreement” means this Agreement and the exhibits and schedules hereto
executed by all parties to this Agreement.
     “Benefit Plans” means all employee benefit plans of the Company within the
meaning of Section 3(3) of ERISA and any related or separate Contracts, plans,
trusts, programs, policies, arrangements, practices, customs and understandings,
in each case whether formal or informal,

I-36



--------------------------------------------------------------------------------



 



that provide benefits of economic value to any present or former employee,
officer or director of the Company, or present or former beneficiary, dependent
or assignee of any such employee, officer or director or former employee,
officer or director.
     “Breach” means, with respect to any material: representation, warranty,
covenant, obligation or other provision of this Agreement or any Transaction
Document, any material inaccuracy in or breach of, or any failure to perform or
comply with, such representation, warranty, covenant, obligation, or other
provision.
     “Charter Documents” means an entity’s certificate or articles of
incorporation, certificate defining the rights and preferences of securities,
articles of organization, bylaws, general or limited partnership agreement,
certificate of limited partnership, operating agreement, joint venture agreement
or similar document governing the entity.
     “Claim” means any allegation, claim, action, cause of action, lawsuit or
other legal proceeding, whether at law, in equity or before any Governmental
Body, for damages, costs, losses or expenses incurred by any Person as a result
of any actions or failure to act by any party, or its officers, directors,
employees or authorized agents.
     “Closing” means the closing on the Transactions.
     “Closing Balance Sheet” is defined in Section 4.03.
     “Closing Date” is defined in Section 4.02.
     “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
     “Company Common Stock” is defined in Section 1.03.
     “Company Disclosure Schedule” means the disclosure schedule provided by the
Company in connection with this Agreement.
     “Confidential Information” is defined in Section 1.10(b) and Section 8.04.
     “Contract” means any written or oral contract, agreement, lease, instrument
or other commitment that is binding on any Person or its property under
applicable law.
     “Court Order” means any judgment, decree, injunction, order or ruling of
any federal, state, local or foreign court or governmental or regulatory body or
authority that is binding on any Person or its property under applicable law.
     “Damages” is defined in Section 10.02.
     “Default” means (i) a material breach, default or violation or (ii) the
occurrence of an event that with the passage of time or the giving of notice, or
both, would constitute a material breach, default or violation.

I-37



--------------------------------------------------------------------------------



 



     “Encumbrances” means any lien, mortgage, security interest, pledge,
restriction on transferability, defect of title or other Claim, charge or
Encumbrance of any nature whatsoever on any property or property interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “FDA” means the United States Food and Drug Administration.
     “Facilities” means any real property, leaseholds or other interests
currently owned or operated by the Company and any buildings, plants, structures
or equipment (including motor vehicles, tank cars and rolling stock) currently
owned or operated by the Company.
     “GAAP” means generally accepted accounting principles.
     “Governmental Body” means any federal, state, local or foreign government
entity or any court, administrative or regulatory agency or commission or other
governmental authority or agency.
     “Governmental Permits” is defined in Section 1.06(b).
     “Hazardous Activity” means the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment or use (including any
withdrawal or other use of groundwater) of any Hazardous Substance in, on,
under, about or from the Facilities or any part thereof into the environment,
and any other act, business, operation or thing that increases the danger, or
risk of danger, or poses an unreasonable risk of harm to persons or property on
or off the Facilities, or that may affect the value of the Facilities or the
Company.
     “Hazardous Substances” is defined in Section 1.07(g).
     “Indemnified Persons” is defined in Section 10.02.
     “Indemnification Notice” is defined in Section 10.04.
     “Intellectual Property” is defined in Section 1.10(a).
     “Last Balance Sheet” is defined in Section 1.04.
     “Last Balance Sheet Date” is defined in Section 1.04.
     “Legal Requirement” means any applicable statute, law, ordinance,
regulation, order or rule of any federal, state, local, foreign or other
governmental agency or body or of any other type of regulatory body, including
those covering medical devices, food and drug, manufacturing processes,
environmental, energy, safety, health, transportation, consumer protection,
bribery, recordkeeping, zoning, warranties, anti-discrimination, antitrust,
employment and price and wage control matters.

I-38



--------------------------------------------------------------------------------



 



     “Liability” means any direct or indirect liability, indebtedness,
obligation, expense, Claim, loss, damage, deficiency, guaranty or endorsement of
or by any Person, absolute or contingent, accrued or unaccrued, due or to become
due, liquidated or unliquidated.
     “Litigation” means any lawsuit, action, arbitration, audit, administrative
or other proceeding, prosecution or investigation or inquiry, whether civil,
criminal, administrative, investigative or informal, commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental Body,
arbitrator, mediator or other disparate resolution forum.
     “Major Customer” and “Major Distributor” means a customer or distributor
that has accounted for 10% or more of the Company’s revenue during its 2008
fiscal year or during the twelve calendar months preceding the date of this
Agreement.
     “Major Supplier” means a supplier that has provided goods to the Company
having a purchase price of $25,000 or more in the aggregate during the Company’s
2008 fiscal year or during the twelve calendar months preceding the date of this
Agreement.
     “Material Adverse Effect” means a material adverse effect on the financial
condition, results of operations, products, customers or operations of the
Company; provided, however, that in determining whether a Material Adverse
Effect has occurred, changes or effects relating to United States or foreign
economic conditions or financial markets in general or to the Company’s industry
in general shall not be considered.
     “Minor Contracts” is defined in Section 1.08(a).
     “Participate In” means directly or indirectly, for a Stockholder’s own
benefit or for, with or through any other person or entity, own, manage,
operate, control, loan money to, or participate in the ownership, management,
operation, or control of, or be connected as a director, officer, employee,
partner, consultant, agent, independent contractor, or otherwise with, or
acquiesce in the use of his name in. Notwithstanding the foregoing, the term
“Participate In” shall not include participation in social activities or
charitable or non-profit or community endeavors and/or owning not more than 1%
of the outstanding shares of stock of any public company.
     “Person” means any natural person, corporation, partnership, limited
liability company, proprietorship, association, trust or other legal entity.
     “Purchaser Charter Documents” is defined in Section 3.02.
     “Release” is defined in Section 1.07(f).
     “Release Time” is defined in Section 7.01.
     “Required Consents” is defined in Section 1.12.
     “Returns” means all returns, reports, forms, declarations, claims for
refunds or other information required to be filed or supplied to any Person in
connection with Taxes (including

I-39



--------------------------------------------------------------------------------



 



without limitation information returns and declarations of estimated Tax). (Any
reference to “filed” or “file” with respect to Taxes shall also be deemed to
include “supplied” or “supply.”)
     “S Corporation Tax Period” is defined in Section 1.05(k).
     “Securities Act” means the Securities Act of 1933, as amended.
     “Takeover Proposal” means any proposal, other than as contemplated by this
Agreement, (i) for a merger, consolidation, reorganization, other business
combination, or recapitalization involving the Company, for the acquisition of a
5% or greater interest in the equity or in any class or series of capital stock
of the Company, for the acquisition of the right to cast 5% or more of the votes
on any matter with respect to the Company, or for the acquisition of a
substantial portion of any of its assets other than in the ordinary course its
business or (ii) the effect of which may be to prohibit or restrict the
consummation of any of the transactions contemplated by this Agreement or
materially impair the contemplated benefits to the Purchaser of any of the
transactions contemplated by this Agreement.
     “Tax” means all U.S. federal, state, local and non-U.S. income taxes plus
all charges, fees, levies or other assessments whether federal, state, local or
non-U.S. based upon or measured by income, capital, net worth or gain and any
other tax including but not limited to all net income, gross income, advance
corporate tax, gross receipts, value-added, sales, use ad valorem, transfer,
franchise, profits, withholding, payroll, employment, social security,
unemployment, FICA, FUTA, excise, occupation, property or other taxes, customs,
duties, fees, assessments or charges of any kind whatsoever including all
interest and penalties thereon, and additions to tax or additional amounts
imposed by any Governmental Body.
     “Transactions” means the transactions contemplated by the Transaction
Documents.
     “Transaction Documents” means this Agreement and the other agreements and
documents contemplated hereby which are expressly listed under the “Recitals”
Section on page 1 of this Agreement and no other documents or alleged agreements
whatsoever.
     “Welfare Plan” is defined in Section 1.09(f).
     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first written above.

                  Attest:       Drew Scientific, Inc.    
 
               
/s/
      By:   /s/    
 
Secretary
         
 
   
 
                Attest:       JAS Diagnostics, Inc.    
 
               
/s/
      By:   /s/ David Johnston    
 
Secretary
         
 
David Johnston, President    

I-40



--------------------------------------------------------------------------------



 



                 
Witness:
  /s/       /s/ Maria Del R. Sanchez    
 
 
 
     
 
Maria Del R. Sanchez    
 
               
Witness:
  /s/       /s/ Francisco Jose Perez    
 
 
 
     
 
Francisco Jose Perez    
 
               
Witness:
  /s/       /s/ David Johnston    
 
 
 
     
 
David Johnston    
 
               
Witness:
  /s/       /s/ Vivian Alvarez    
 
 
 
     
 
Vivian Alvarez    
 
               
Witness:
  /s/       /s/ Marc Andler    
 
 
 
     
 
Marc Andler    

I-41